       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                      Page 1 of 30                                     LARSON LOVELACEE-FILED
DET. ADAM GIBSON                                                                    Monday, 08 July, 2019 02:46:57     PM
                                                                                                             July 3, 2018
                                                      Page 1                            Clerk, U.S. District Court, ILCD
                                                                                                                  Page 3
 1          IN THE UNITED STATES DISTRICT COURT                 1   APPEARANCES CONTINUED:
           FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                   STATE OF ILLINOIS                          2                      APPEARING FOR THE CITY OF QUINCY,
                                                                                       ADAM GIBSON, ROBERT COPLEY, JOHN
 3                                                              3                      SUMMERS, DINA DREYER, ANJANETTE
                                                                                       BISWELL:
 4   CURTIS LOVELACE, LOGAN LOVELACE,                           4
     LINCOLN LOVELACE, AND CHRISTINE                                                   MR. THOMAS DiCIANNI:
 5   LOVELACE on behalf of her                                  5                      ANCEL, GLINK, DIAMOND, BUSH,
     minor son, LARSON LOVELACE,                                                       DICIANNI & KRAFTHEFER PC
 6                                                              6                      140 South Dearborn Street
              Plaintiffs,                                                              Sixth Floor
 7                                                              7                      Chicago, IL 60603
          -vs-                      No. 17 CV 01201                                    312-782-7606
 8                                                              8                      tdicianni@ancelglink.com
     DET. ADAM GIBSON, POLICE
 9   CHIEF ROBERT COPLEY, SGT.                                  9
     JOHN SUMMERS, LT. DINA                                                            * * * *
10   DREYER, DET. ANJANETTE BISWELL,                           10   Also Present:      Curtis Lovelace
     UNKNOWN QUINCY POLICE OFFICERS,                                                   Christine Lovelace
11   GARY FARHA, CORONER JAMES                                 11
     KELLER, THE CITY OF QUINCY AND
12   COUNTY OF ADAMS,                                          12
13            Defendants.                                      13
14                                                             14
15                                                             15
                 DEPOSITION OF LARSON LOVELACE
16                        July 3, 2018                         16
                            9:00 AM
17                       301 West White                        17
                         Champaign, IL
18                                                             18
19                                                             19
                         Reported By:
20                                                             20
21                                                             21
             Deann K. Parkinson: CSR 84-002089
22         Area Wide Reporting & Video Conferencing            22
                        301 West White
23                Champaign, Illinois 61820                    23
                        (800)747-6789
24                                                             24
25                                                             25

                                                      Page 2                                                              Page 4
 1   APPEARANCES:                                               1                             INDEX
 2                  FOR THE PLAINTIFFS:                         2   WITNESS:   LARSON LOVELACE
 3                  MS. TARA THOMPSON                           3
                    LOEVY & LOEVY
 4                  311 North Aberdeen St. 3rd Floor            4   Examination   by   Mr.   DiCianni.......page   6
                    Chicago, IL 60607                               Examination   by   Mr.   Hansen.........page   89
 5                  312-243-5900                                5   Examination   by   Ms.   Thompson.......page   115
                    tara@loevy.com                                  Examination   by   Mr.   DiCianni.......page   116
 6                                                              6
 7                                                              7
                     APPEARING FOR THE CITY OF QUINCY,
 8                   ADAM GIBSON, ROBERT COPLEY, JOHN           8        THERE WERE NO EXHIBITS TO THE DEPOSITION
                     SUMMERS, DINA DREYER, ANJANETTE
 9                   BISWELL:                                   9
10                   MR. WILLIAM MECKES                        10
                     SCHOLZ LOOS PALMER SIEBERS &
11                   DUESTERHAUS                               11
                     625 Vermont Street
12                   Quincy, IL 62301                          12
                     wmeckes@slpsd.com
13                                                             13
14                                                             14
                     APPEARING FOR THE COUNTY OF ADAMS,
15                   GARY FARHA and JAMES KELLER:              15
16                   MR. JAMES HANSEN                          16
                     SCHMIEDESKAMP ROBERTSON NEU &
17                   MITCHELL                                  17
                     525 Jersey Street
18                   Quincy, IL 62301                          18
                     217-223-3030
19                   jhansen@SRNM.com                          19
20                                                             20
21                                                             21
22                                                             22                                        EXHIBIT I
23                                                             23
24                                                             24
25                                                             25


Min-U-Script®                       Area Wide Reporting and Video Conferencing                                     (1) Pages 1 - 4
                                                 1-800-747-6789
        1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                     Page 2 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                        July 3, 2018
                                                     Page 5                                                     Page 7
 1                        DEPOSITION
                                                               1    Q. When we're finished with our deposition,
 2
                                                               2   the court reporter is going to write up the whole
 3              The Deposition of LARSON LOVELACE, a
                                                               3   discussion. And we're going to assume at that
 4   citizen of the State of Illinois, a witness of
                                                               4   point that any answer you gave is the answer you
 5   lawful age; produced, sworn, and examined upon his
                                                               5   intended to give and meant to give, okay?
 6   corporeal oath, at 301 West White, Champaign,
                                                               6    A. Okay.
 7   Illinois, on July 3, 2018, before Deann K.
                                                               7    Q. So it's important you let us know if you
 8   Parkinson, CSR, Notary Public in and for the              8   don't understand; all right?
 9   County of Champaign and State of Illinois, as a           9    A. Yes.
10   witness in a certain suit and matter now pending         10    Q. Did you do anything to prepare for this
11   and undetermined in the United States District           11   deposition?
12   Court for the Central District of Illinois.              12    A. Talked with her.
13              CSR License No. 84-002089.                    13    Q. Talked with your attorney?
14                                                            14    A. Uh-huh.
15                                                            15    Q. Okay. And when was that?
16                                                            16    A. Yesterday.
17                                                            17    Q. Where did that take place?
18                                                            18    A. At our parents office.
19                                                            19    Q. And how long was the meeting?
20                                                            20    A. 30 minutes.
21                                                            21    Q. Did you review any documents or any
22                                                            22   other materials during that meeting?
23                                                            23    A. Yes.
24                                                            24    Q. What did you review?
25                                                            25    A. We reviewed the summary of the interview

                                                     Page 6                                                     Page 8

 1           (The time is 9:14 a.m.)                           1   that Adam Gibson gave, and the transcript of the
 2              LARSON LOVELACE,                               2   interview that Adam Gibson gave.
 3   the deponent herein, called as a witness, after           3    Q. You're talking about something that Adam
 4   having been first duly sworn, testified as                4   Gibson said, or are you talking about a statement,
 5   follows:                                                  5   an interview, that he conducted?
 6              EXAMINATION BY                                 6    A. Both. One was the interview he
 7              MR. DiCIANNI:                                  7   conducted. And then one was the summary of it.
 8      Q. State your name for the record, please?             8    Q. Okay. And would that have been the
 9      A. Larson Lovelace.                                    9   interview of you?
10      Q. Larson, have you ever given a deposition           10    A. Yes.
11    before this?                                            11    Q. And would that have been the interview
12      A. No.                                                12   that occurred shortly after, or at the time of
13      Q. Let me tell you what we're going to do.            13   your father's arrest?
14    I'm going to ask you questions that pertain to a        14    A. Yes.
15    lawsuit that's pending. You're a party to that          15    Q. Did you review anything else?
16    lawsuit. When you respond to my questions, you          16    A. No.
17    have to do it verbally because the court reporter       17    Q. Have you, over the course of the last
18    is going to be taking down everything we talk           18   few weeks, reviewed anything else in preparation
19    about today, okay?                                      19   for today?
20      A. Yes.                                               20    A. No.
21      Q. And if I should ask you a question that            21    Q. Where do you currently live?
22    you don't understand, or you don't hear me or have      22    A. 1312 Farley Lane.
23    any problem with it, please let me know that,           23    Q. And where is that located? In Champaign?
24    okay?                                                   24    A. Yeah, yeah, Champaign.
25      A. Okay.                                              25    Q. And how long have you lived at that

Min-U-Script®                          Area Wide Reporting and Video Conferencing                        (2) Pages 5 - 8
                                                    1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                               Page 3 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                 July 3, 2018
                                               Page 9                                                   Page 11

 1   location?                                           1     Q. So you reviewed both of those?
 2    A. A year and a half maybe, yeah.                  2     A. I reviewed the transcript --
 3    Q. Is there a house there that you live in?        3     Q. Let me finish the question. You
 4    A. Yes.                                            4   reviewed the testimony from both of those trials?
 5    Q. And who do you live with?                       5     A. I reviewed the transcript from the first
 6    A. My mom and my dad.                              6   trial.
 7    Q. And your mom is -- your dad is Curtis           7     Q. First trial. You didn't review from the
 8   Lovelace?                                           8   second trial?
 9    A. Yes.                                            9     A. No.
10    Q. And what is -- who is your mom?                10     Q. Is there a reason why you only reviewed
11    A. Christene Lovelace.                            11   the first trial?
12    Q. And Christene is -- is she your adoptive       12          MS. THOMPSON: And I'm going to instruct
13   mother?                                            13   you. You can answer that question, but don't
14    A. Yes.                                           14   reveal any attorney client communication in
15    Q. She has adopted you?                           15   answering that question, okay?
16    A. Yes.                                           16     Q. And what she means is, I'm not asking
17    Q. Do you know when that occurred? When           17   you about some conversation or discussion you had
18   she adopted you?                                   18   with your lawyer, okay? That's not what am I
19    A. I think it was May 22nd of 2013.               19   asking for.
20    Q. And did you go to court for that?              20          My question is, is there a reason why
21    A. Yes.                                           21   you yourself did not read both trial testimony
22    Q. And were you in court when that                22   transcripts?
23   occurred?                                          23     A. I did not have the second trial
24    A. Yes.                                           24   transcripts.
25    Q. Your natural mother was Cory Lovelace,         25     Q. Okay. When did you read the first trial

                                              Page 10                                                   Page 12

 1   correct?                                            1   transcript?
 2    A. Yes.                                            2     A. Thursday. Last Thursday.
 3    Q. And you were four years old, as I               3     Q. A week ago Thursday?
 4   understand it, when she died, correct?              4     A. Yes.
 5    A. Yes.                                            5     Q. And when you read that, did it refresh
 6    Q. And do you have a memory of your mother?        6   your memory of any of the events of the day that
 7    A. Not much. But, yes.                             7   you were asked about?
 8    Q. You have a memory of the day that she           8     A. I kind of remember it anyway, so --
 9   was found to be dead?                               9     Q. Was there anything that you said in that
10    A. Yes.                                           10   transcript, or that you read in that transcript,
11    Q. And you've given various statements over       11   that as you look back on it now you think was
12   the years regarding that day, the statement you    12   wrong?
13   just talked about. You testified at trial,         13           MS. THOMPSON: Object to form, but you
14   correct?                                           14   can answer.
15    A. Yes.                                           15     A. No.
16          MS. THOMPSON: Object to form, but you       16     Q. So, you're saying that everything you
17   can answer.                                        17   testified at the trial was accurate?
18    Q. When is the last time you would have           18     A. Yes.
19   reviewed any of your trial testimony regarding     19           MS. THOMPSON: Object to form. You can
20   that day?                                          20   answer.
21    A. Oh, that would have been -- I reviewed         21     Q. Based on your memory?
22   some of that earlier this week as well.            22     A. Yes.
23    Q. And you testified two times, correct, in       23     Q. Before you lived at 1312 Farley, where
24   a trial?                                           24   did you live?
25    A. Yes.                                           25     A. 2025 Main Street, Quincy, Illinois.

Min-U-Script®                    Area Wide Reporting and Video Conferencing                      (3) Pages 9 - 12
                                              1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                Page 4 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                               Page 13                                                    Page 15

 1    Q. In Quincy?                                       1    Q. Where does Lyndsay live?
 2    A. Yes.                                             2    A. I do not know.
 3    Q. Do you remember what year you moved into         3    Q. When is the last time you saw Lyndsay?
 4   that address?                                        4    A. Would have been three years ago. Four
 5    A. I don't have an exact year.                      5   years ago.
 6    Q. How long did you live there?                     6    Q. Where was that?
 7    A. I couldn't say how long.                         7    A. I wouldn't recall.
 8    Q. Who did you live there with?                     8    Q. You don't remember where?
 9    A. My dad, Erika Gomez, Darlene Steinkamp,          9    A. Yeah.
10   my brothers. And then Christene.                    10    Q. Do you remember what the circumstances
11    Q. Who is Darlene Steinkamp? Is that what          11   were that you would have met with her?
12   you said?                                           12    A. No.
13    A. Yes.                                            13    Q. Well, was it a family event?
14    Q. Who's Darlene Steinkamp?                        14    A. Probably. I couldn't tell you exactly.
15    A. She is the daughter of Erika Gomez.             15    Q. Do you remember anybody else who was
16    Q. And did your sister live there as well?         16   there at the time?
17    A. Yes.                                            17    A. No.
18    Q. So, tell me who your siblings are?              18    Q. What do you remember about that event?
19    A. I have my brother, Lincoln. My other            19    A. I don't remember like anything specific.
20   brother, Logan. I have a sister, Lyndsay. And       20   But, that would have been about the last time I've
21   then I have another sister, Whitney.                21   seen her.
22    Q. And where does Lincoln live currently?          22    Q. Okay. You can't remember anything else?
23    A. He is currently deployed. So --                 23   Just that you remember that you saw her about
24    Q. Do you know where he's deployed to? If          24   three years ago?
25   you know?                                           25    A. Yeah.

                                               Page 14                                                    Page 16

 1    A. Yeah; no.                                        1          MS. THOMPSON: Object to form. You can
 2    Q. You seem like you were looking for               2   answer.
 3   answers that way.                                    3    A. Yeah.
 4    A. Well, yeah.                                      4    Q. You don't remember where it was?
 5    Q. You can't do that. Just tell me what             5    A. No.
 6   you know. And if you don't know, then you don't      6    Q. Did you have any conversation with
 7   know. That's the answer. But he's in the Army?       7   Lyndsay three years ago when you last saw her?
 8    A. Yes.                                             8    A. I would think so.
 9    Q. And he's deployed somewhere overseas?            9    Q. Well --
10    A. Yes, somewhere in the Middle East.              10    A. I don't remember exactly.
11    Q. You don't know where?                           11    Q. Do you remember anything that you talked
12    A. Yeah.                                           12   about?
13    Q. You mentioned Logan is your other               13    A. No.
14   brother, correct?                                   14    Q. Do you maintain any type of a
15    A. Yes.                                            15   relationship with her?
16    Q. And where does he live currently?               16    A. No.
17    A. He lives in Louisiana.                          17    Q. Would you say that you purposely don't
18    Q. And is he in the military as well?              18   maintain a relationship with her?
19    A. Yes.                                            19    A. She really hasn't wanted to -- she
20    Q. So, in Louisiana, he's living on an Army        20   hasn't requested to see me or -- I really haven't
21   base?                                               21   heard anything from her so --
22    A. Yes.                                            22    Q. O you have a dislike for her?
23    Q. And you mentioned your sister, Lyndsay;         23    A. No. I mean --
24   correct?                                            24    Q. It sounds like you don't have, what I
25    A. Yes.                                            25   would call a normal brother/sister relationship,

Min-U-Script®                    Area Wide Reporting and Video Conferencing                       (4) Pages 13 - 16
                                              1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 5 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                 Page 17                                                   Page 19

 1   in which you interact and talk and share a life        1    Q. Do you know if Lyndsay believes that
 2   together. Sounds like you don't do that?               2   your father actually murdered your mother?
 3          MS. THOMPSON: Object to form. You can           3    A. I do not.
 4   answer.                                                4    Q. You never heard anything to that effect?
 5     A. I would guess so.                                 5    A. No. Sorry.
 6     Q. And when would you say that started?              6    Q. Now, you also mentioned you have another
 7   Has that always been the case?                         7   sister named Wendy?
 8          MS. THOMPSON: Object to form. You can           8    A. Whitney.
 9   answer.                                                9    Q. Whitney, I'm sorry. And where does
10     A. No.                                              10   Whitney live?
11     Q. When would you say that that first               11    A. Somewhere in Texas.
12   began?                                                12    Q. Is Whitney the oldest of the --
13     A. Three or four years ago about the last           13    A. Yes.
14   time I saw her.                                       14    Q. -- children? So, if I'm getting this
15     Q. Was there some incident that brought             15   correct, if I have this down correctly; there's
16   that about?                                           16   Whitney, Lyndsay, Lincoln, Logan, and you,
17     A. I mean, she was kind of disrupting our           17   correct?
18   family relationship a little bit.                     18    A. Yes.
19     Q. How was she doing that?                          19    Q. And that's the age lineup as well,
20     A. Causing arguments. Saying things about           20   correct? Whitney is the oldest?
21   our mom. Stuff like that.                             21    A. The age lineup would be Whitney is the
22     Q. Can you be more specific? What types of          22   oldest. Then it's Lyndsay. Then Logan. Then
23   things was she saying, and to whom was she saying     23   Lincoln. Then me.
24   these things to?                                      24    Q. Okay. So, when is the last time you saw
25     A. I wouldn't know exactly what she was             25   Whitney?

                                                 Page 18                                                   Page 20

 1   saying. But, I know that she was saying bad            1     A. Christmas or Thanksgiving two years ago.
 2   things about Christene.                                2     Q. Was she living in Texas at that time?
 3     Q. Okay. And was she saying these things             3     A. I don't know.
 4   to media sources?                                      4     Q. Do you know when she moved to Texas?
 5     A. No.                                               5     A. Would have been four years ago. Maybe
 6     Q. How did you find out that she was saying          6   five.
 7   bad things about Christene?                            7     Q. Do you know where in Texas?
 8     A. Just over what I've heard.                        8     A. Dallas, I think.
 9     Q. Like from who?                                    9     Q. Do you know why she moved to Texas?
10     A. Just -- I don't know who exactly. But,           10     A. No.
11   I just have heard that she has said those things.     11     Q. Did Whitney live with you at 2025, was
12     Q. Okay. Have you ever watched any                  12   it Main Street?
13   television shows or news reports regarding            13     A. Yes.
14   anything related to your family?                      14     Q. 2025 Main Street in Quincy?
15     A. Yes.                                             15     A. Yes. No, she did not.
16     Q. And what have you watched?                       16     Q. So she had moved away before you moved
17     A. I watched the Dateline.                          17   into that house?
18     Q. Anything else?                                   18     A. Yes.
19     A. Just news that's come out. I don't know          19     Q. Did you move -- where did you live
20   the exact circumstances of those news, but --         20   before 2025 Main Street?
21     Q. Does your relationship with Lyndsay and          21     A. Kentucky Street. I can't think of the
22   the current state of it have anything to do with      22   exact numbers of it.
23   anything you saw or heard either on Dateline or       23     Q. That's where you were living at the time
24   any news source?                                      24   that your mother died?
25     A. No.                                              25     A. Yes.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (5) Pages 17 - 20
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                               Page 6 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                 July 3, 2018
                                              Page 21                                                  Page 23

 1     Q. Okay. And who was living in that home          1    Q. Did any of your other siblings also
 2   at the time that your mother died?                  2   attend there?
 3     A. It would have been me, Lincoln, Logan,         3    A. No.
 4   Lyndsay, dad and our mom.                           4    Q. Where did you attend school prior to St.
 5     Q. And where was Whitney living at that           5   Paul?
 6   time?                                               6    A. Prior to St. Paul? Would be St. James
 7     A. She wasn't living with us. That's              7   Lutheran school in Quincy.
 8   Christene's daughter.                               8    Q. And is that a kindergarten to 8th grade?
 9     Q. I see. Okay. Where do you go to                9    A. Yes.
10   school?                                            10    Q. Did you go there your entire
11     A. Centennial High School.                       11   kindergarten to 8th grade?
12     Q. And what year are you in?                     12    A. No, that was only my 8th grade year.
13     A. I'm going to be a junior.                     13    Q. Just 8th grade?
14     Q. And how is your grades?                       14    A. Yes.
15     A. All A's. Maybe a couple B's every once        15    Q. Where did you attend before that?
16   in a while.                                        16    A. Quincy Junior High School.
17     Q. What's your favorite subject?                 17    Q. And what years would that have been?
18     A. English probably.                             18    A. That would have just been seventh grade.
19     Q. Have you always been an "A" and mainly        19    Q. And kindergarten to sixth, where was
20   "A" and sometimes "B" student?                     20   that?
21     A. I would think so. Yeah.                       21    A. That would have been split up between
22     Q. Where did you go before Centennial high?      22   Baldwin, which was fourth through sixth grade.
23     A. I went to St. Paul Lutheran high school.      23   And then Madison school, which was kindergarten
24     Q. St. Paul which?                               24   through third grade.
25     A. Lutheran high school.                         25    Q. And Madison and Baldwin, that's part of

                                              Page 22                                                  Page 24

 1    Q. Where is that located?                          1   the Quincy school system?
 2    A. That is in Concordia, Missouri.                 2    A. Yes.
 3    Q. So you're going to have to take me              3    Q. Or public schools?
 4   through this. You're going to be a junior,          4    A. Yes.
 5   correct?                                            5    Q. So, you've been a good student ever
 6    A. Yes.                                            6   since kindergarten, correct?
 7    Q. So, where did you go as a freshman?             7    A. Yeah. I think so.
 8    A. St. Paul Lutheran high school.                  8    Q. Did you attend Centennial beginning in
 9    Q. So, did you attend your entire freshman         9   your sophomore year?
10   high school year at St. Paul?                      10    A. Yes.
11    A. Yes.                                           11    Q. And is that because your family moved
12    Q. And why did you go to St. Paul in              12   here to Champaign?
13   Concordia, Missouri?                               13    A. Yes.
14    A. My parents didn't really like the school       14    Q. Do you participate in any intramural or
15   system in Quincy, Illinois.                        15   extracurricular activities in high school?
16    Q. So how far was Concordia, Missouri, from       16    A. Football.
17   Quincy?                                            17    Q. You're a football player?
18    A. Three hours.                                   18    A. Yes.
19    Q. So, is this a boarding type school where       19    Q. Did you play your freshman year at St.
20   you stay?                                          20   Paul?
21    A. Yes.                                           21    A. I did.
22    Q. Is it a military based school?                 22    Q. And is that a freshman team?
23    A. No.                                            23    A. Yes.
24    Q. So you actually lived there on campus?         24    Q. What position do you play?
25    A. Yes.                                           25    A. I play line backer and center.

Min-U-Script®                    Area Wide Reporting and Video Conferencing                    (6) Pages 21 - 24
                                              1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 7 of 30                                LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 25                                                    Page 27

 1    Q. How did you do?                                1       to hold off on the decision as to whether you're
 2    A. Being a small kind of area, we didn't          2       going to go to college, or maybe go into the
 3   play many JV games. So I played those, would have  3       military?
 4   been two games. We did pretty well.                4         A. Yes.
 5     Q. Your sophomore year at Centennial, was        5         Q. And are you planning to do any type of
 6   that a freshman sophomore or just sophomore team? 6        ROTC or anything like that?
 7   Or how did that go?                                7         A. It's kind of -- it's, if I do go to
 8     A. It was a sophomore team.                      8       college, it might be a part of the plan.
 9     Q. Did they have an "A" and "B" squad?           9         Q. Okay. You haven't explored that yet?
10     A. It was just the sophomore team, and then 10             A. Yes.
11   the freshman team. And then varsity. So there 11             Q. And I assume you have not -- well, maybe
12   wasn't really an "A" and "B".                     12       I shouldn't assume. Have you taken an ACT or SAT
13     Q. Did you play linebacker and center           13       examination yet?
14   again?                                            14         A. I have not.
15     A. Yes.                                         15         Q. And that will be next year?
16     Q. Do you expect to continue to play            16         A. Yes.
17   football?                                         17         Q. Tell me what your memory is of the day
18     A. Yes.                                         18       that your mother died, or your mother -- it was
19          MS. THOMPSON: You need to wait until he 19          discovered that your mother was dead?
20   finishes asking you a question before you answer, 20              MS. THOMPSON: Object to form. You can
21   okay?                                             21       answer the question.
22     A. Okay.                                        22         A. So, I woke up that morning. I don't
23     Q. And are there any other extracurricular      23       know exactly what, but woke up. And went into her
24   activities that you participate in, in high       24       room. And to watch TV. And when I tried to wake
25   school?                                           25       her up, she wouldn't wake up. So, I called her

                                                 Page 26                                                    Page 28

 1    A. No.                                                1   name. Poked her. Did whatever. And then when I
 2    Q. What about any academic awards that                2   saw she wasn't waking up, I went and waited at the
 3   you've received? Honors or anything else like          3   stairs for my dad to tell him.
 4   that?                                                  4     Q. So, you used to do this on a daily
 5    A. I think I got honors this year. They               5   basis, right? You would wake up and then you
 6   don't really send out anything for that. And then      6   would go in and watch a TV show with your mom?
 7   I also got a math award earlier this year.             7     A. Yes.
 8    Q. What was the basis for that?                       8          MS. THOMPSON: Object to form. You can
 9    A. I don't know exactly what it was. I                9   answer.
10   think it was just dedication to the class.            10     Q. What's the form objection?
11    Q. Was it also good grades?                          11          MS. THOMPSON: It's a compound question,
12    A. I wouldn't -- I wouldn't think so.                12   and it's vague 'cuz you're saying you would do
13    Q. Okay. So, it was hard work?                       13   "this" every morning.
14    A. Yeah.                                             14     Q. Okay. So was there a particular show
15    Q. Any idea of what your plans are after             15   that you and your mother would watch in the
16   high school?                                          16   morning?
17    A. Kind of open to anything right now,               17     A. It was a showed called Backyardigans.
18   whether it's college or military.                     18     Q. And I remember that from the statement
19    Q. Are you doing anything military-related           19   and the testimony as well. What was that about?
20   in high school?                                       20     A. It was about these animals that -- I
21    A. No.                                               21   don't know if you can call them, they are these
22    Q. Did you do anything military-related in           22   cartoon animals. They would go into their
23   grade school?                                         23   backyard and turn into this like place -- whether
24    A. No.                                               24   it be -- the episode I remember was like Egypt.
25    Q. So, right now it's either you're going            25   They would explore certain, like, wonders of the

Min-U-Script®                     Area Wide Reporting and Video Conferencing                        (7) Pages 25 - 28
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 8 of 30                                LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 29                                                    Page 31

 1   world.                                                 1     Q. Okay. In any event, you know you called
 2     Q. Do you remember what television channel           2   to her?
 3   that show used to be on?                               3     A. Yes.
 4     A. Nickelodeon, I think.                             4     Q. And she didn't respond at all, correct?
 5     Q. And when you would watch this, and you            5     A. Yes. And if -- what's your memory about
 6   did this basically every day?                          6   poking her? Would it have been on her side? Or
 7     A. Yeah.                                             7   her back? Or her stomach? Or head or face?
 8     Q. And this would be on school days that             8     A. Shoulder.
 9   you would do this?                                     9     Q. Her shoulder?
10     A. Yes.                                             10     A. Yeah.
11     Q. On weekends did you do it as well?               11     Q. Which shoulder?
12     A. I don't know if it was on weekends as            12     A. It would have been her right shoulder.
13   well.                                                 13     Q. Her right shoulder. So if you're on her
14     Q. Okay. And did this show come on after            14   right, and you're poking her right shoulder, is it
15   your brothers and your sister left for school?        15   your conclusion that she was laying on her back?
16     A. I don't know the exact time.                     16     A. Uh-huh.
17     Q. Do you remember watching this show with          17          MS. THOMPSON: Object to form. You can
18   your mother when your brothers and sister were        18   answer.
19   still at home getting ready to go to school?          19     A. Yes.
20     A. I don't remember that.                           20     Q. And is that your memory of seeing her
21     Q. How did you usually watch it with your           21   laying on her back?
22   mom? Did you crawl up in the bed with her?            22     A. Yes.
23     A. Yes.                                             23     Q. So, in terms of your height and the
24     Q. And on this particular day, the day that         24   height of the bed, how tall were you, in terms of
25   it was discovered that she died, did you get up       25   the -- the height of the bed itself?

                                                 Page 30                                                    Page 32

 1   into the bed with her?                                 1    A. I don't remember how tall the bed was.
 2     A. I don't remember. I may have tried to.            2    Q. All right. Were you able to see over
 3     Q. Okay. You would have just been a little           3   the top of the bed? Or did you --
 4   tyke at the time?                                      4    A. I don't think so.
 5     A. Yeah.                                             5    Q. All right. Were you able to see your
 6     Q. So --                                             6   mother's hands at the time? At that point in time?
 7     A. Yeah.                                             7    A. No.
 8     Q. So, from the perspective of somebody who          8    Q. Were you able to see anything else about
 9   is sitting at the head of the bed and looking out,     9   how she was positioned or configured?
10   okay? Picture me? If I'm sitting, this is the         10    A. No.
11   bed, this is the headboard and I'm looking out.       11    Q. At the time? How long would you say you
12   Did you approach the bed on that day from the         12   stayed in the bedroom that morning, if you
13   right, from the left? Or from the -- what would       13   remember?
14   be the front of the bed?                              14    A. Not long. Short.
15     A. So, facing the room, okay. So, the head          15    Q. Just a short period of time?
16   of the bed. So, it would have been from the           16    A. Yeah.
17   right. So, if I came in the door, it would be         17    Q. And did you have, normally would you get
18   actually to the left then. But, yeah.                 18   up in the bed, and would you and your mother watch
19     Q. But to the right of the bed?                     19   the TV show while you're in the bed?
20     A. Yes.                                             20    A. Yes.
21     Q. Okay. And you, from the statements, I            21    Q. Okay. So you would like lay next to her
22   recall that you thought you poked your mom? You       22   and watch the show?
23   weren't exactly sure, but you thought you did. Is     23    A. Yes.
24   that accurate?                                        24    Q. And today, that day, you didn't climb up
25     A. Yes.                                             25   on to the bed?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                        (8) Pages 29 - 32
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                    Page 9 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                       July 3, 2018
                                                   Page 33                                                   Page 35

 1    A. Not that I remember. I don't remember                1   conversations with your brothers or your sister or
 2   that exactly.                                            2   your father about what happened to your mother?
 3    Q. Were you able to climb on to the bed                 3    A. No.
 4   without getting your mother -- having your mother        4    Q. Did you ever have a conversation about
 5   to help you?                                             5   what happened to your mother with anyone before
 6    A. I don't know.                                        6   your father got arrested?
 7    Q. Okay. So, then you, after your mom                   7    A. I don't think so.
 8   would not wake up, you went and sat on the stairs?       8    Q. What was your understanding of why your
 9    A. Yes.                                                 9   mother died?
10    Q. And you waited for your father?                     10          MS. THOMPSON: Object to form. You can
11    A. Yes.                                                11   answer. It's vague as to time frame.
12    Q. And your father came back into the house            12    Q. Before your father was arrested? What
13   then?                                                   13   was your understanding of how your mother died and
14    A. Yes.                                                14   why your mother died?
15    Q. Do you recall him walking into the                  15    A. Natural causes.
16   house?                                                  16    Q. That's all you knew?
17    A. I remember him walking up the stairs.               17    A. Yeah.
18   But that's pretty much all I remember.                  18    Q. So, after your mother died, your father
19    Q. Okay. And you were not awake when your              19   remarried, correct?
20   brothers and sister went to school?                     20    A. Yes.
21    A. I don't think so.                                   21    Q. And the first time he remarried was to
22    Q. You have no memory of that?                         22   Erika Gomez?
23    A. Yeah.                                               23    A. Yes.
24    Q. Do you have any other memories of that              24    Q. And how old were you when Erika and your
25   morning before your father came in and walked up        25   father got married?

                                                   Page 34                                                   Page 36

 1   the stairs?                                              1    A. I don't remember my specific age.
 2    A. No.                                                  2    Q. Do you remember moving out of the home
 3    Q. What did you say to your father or what              3   on Kentucky?
 4   did he say to you when he came in? Do you                4    A. Yes.
 5   remember that?                                           5    Q. And do you remember how old you were at
 6    A. I don't remember that.                               6   that point in time?
 7    Q. What's your next memory from that                    7    A. No.
 8   morning?                                                 8    Q. Tell me about your grandparents? Your
 9    A. That's all I remember from that.                     9   mother's parents? Are they still alive?
10    Q. Okay. Do you remember finding out that              10    A. Yes. Well, Marty is.
11   your mother had died?                                   11    Q. Marty is who?
12    A. No.                                                 12    A. What?
13    Q. Were you in any kind of preschool or                13    Q. Marty is whom?
14   anything at the time?                                   14    A. My mother's mom.
15    A. I don't think so.                                   15    Q. And what about your mother's father?
16    Q. So, do you remember being brought to                16    A. He died of cancer.
17   some place after it was discovered that your            17    Q. And when did he die?
18   mother had passed away?                                 18    A. He died after our mother's death.
19    A. No.                                                 19    Q. Do you remember when?
20    Q. Do you remember any discussions with                20    A. No.
21   your brothers or your sister or your father about       21    Q. Do you have a relationship with Marty?
22   what had happened to your mother?                       22    A. No.
23    A. No.                                                 23    Q. When is the last time you would have
24    Q. At any point in time afterward, before              24   seen her?
25   your father was arrested, did you ever have any         25    A. It would have been three or four years

Min-U-Script®                       Area Wide Reporting and Video Conferencing                       (9) Pages 33 - 36
                                                 1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                              Page 10 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                 July 3, 2018
                                              Page 37                                                   Page 39

 1   ago.                                                1    A. Quincy Junior High School.
 2    Q. And when was that? Where was that?              2    Q. What grade were you in?
 3    A. At her house probably.                          3    A. I would have been in 7th grade.
 4    Q. And does she live in Quincy?                    4    Q. And did you have -- was that where you
 5    A. Yes.                                            5   would go from class to class or were you in class
 6    Q. And what was the occasion that you would        6   all day?
 7   be at her house to see her?                         7    A. Yes. It would be class to class.
 8    A. Probably just stopping by or something.         8    Q. Do you remember what period or what
 9    Q. After your mother died, did you continue        9   class you were in when you were taken out of the
10   to see Marty on a regular basis?                   10   school?
11    A. Um, I don't think so.                          11    A. I think the period was 7th. And it
12    Q. How often would you see her?                   12   would have been my life science class, I believe.
13    A. After our mother's death?                      13    Q. I'm sorry, say that again?
14    Q. After your mother died?                        14    A. Life science.
15    A. I don't know if we really saw her at           15    Q. Life science. And if I'm correct, that
16   all.                                               16   would have been on September 2nd, 2014?
17    Q. What about your grandfather? Same              17    A. I don't remember the exact date. I
18   answer?                                            18   don't think it was September 2nd. It would have
19    A. Yeah. Not that I --                            19   been before that.
20    Q. Did you ever stay with them after your         20    Q. Before that? You're right.
21   mother died for any period of time?                21    A. Yeah.
22    A. I think we may have spent like a weekend       22    Q. Would have been shortly after school,
23   or something every once in a while, but --         23   the school year started?
24    Q. I assume you never had any conversations       24    A. Yes.
25   with them about why your mother died?              25    Q. Do you remember your teacher's name at

                                              Page 38                                                   Page 40

 1     A. Yeah.                                          1   the time?
 2     Q. That's correct?                                2     A. Ms. Cruthis.
 3     A. Yes.                                           3     Q. Crutpis?
 4     Q. What about your father's parents? What         4     A. Cruthis, C-R-U-T-H-I-S.
 5   are their names?                                    5     Q. And how is it that you were summoned to
 6     A. Terry and Jan Lovelace.                        6   leave the class?
 7     Q. And are they still alive?                      7     A. My teacher got a phone call and told me
 8     A. Yes.                                           8   to go to this room number.
 9     Q. Where do they live?                            9     Q. You say got a phone call, like on a cell
10     A. Quincy.                                       10   phone?
11     Q. Do you maintain -- do you see them            11     A. It was on the wall phones that the
12   regularly?                                         12   school had. That each room had.
13     A. No.                                           13     Q. So, you were told to go where?
14     Q. When is the last time you saw them?           14     A. To some room that I really didn't know
15     A. It would have been three years ago.           15   what it was.
16     Q. Do you remember what the occasion was?        16     Q. And was there anything else you can
17     A. No.                                           17   remember about that day, up to that time of the
18     Q. And you haven't talked to them since?         18   day when you were summoned out of the room, what
19     A. Yeah. That would be correct.                  19   occurred?
20     Q. So, do you recall the day when you were       20     A. Not really.
21   taken out of school and questioned by Quincy       21     Q. Just a normal school day?
22   police?                                            22     A. Yeah.
23     A. Yes.                                          23     Q. Leading up to that day, was there
24     Q. And where were you attending school at        24   anything that you were aware of or came to your
25   that time?                                         25   attention regarding anything having to do with

Min-U-Script®                   Area Wide Reporting and Video Conferencing                     (10) Pages 37 - 40
                                             1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                Page 11 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                Page 41                                                    Page 43

 1   your mother's death?                                  1     Q. What happened after that?
 2    A. No.                                               2     A. Waited there for quite a while. And
 3    Q. So, when Ms. Cruthis told you to go to            3   then he was like, okay, let's go. So we ended up
 4   this room, what did you do?                           4   going to the attendance office. And I sat outside
 5    A. I walked there. I ended up getting the            5   next to the secretary and he went in and talked to
 6   wrong room. There was a room right next to it         6   the principal, or the vice principal.
 7   that didn't have a room number. And I tried going     7     Q. So the attendance office, is that in the
 8   in there. And it turned out to be someone else.       8   principal's office?
 9   And then the room next to it had a police officer     9     A. So, junior high layout, it's -- the very
10   in, and he was like, you're supposed to be over      10   first room you walk in, there's the -- coming from
11   here. So I went in that room. And he told me         11   the stairs on the right side is the principal's
12   that people were wanting to interview me, and that   12   office. And on the left side is the attendance
13   they were coming, and that I wasn't in trouble,      13   office. And there's an office in the back of the
14   and that we were just going to stay there.           14   attendance office that I think either the
15    Q. Was he alone?                                    15   principal or it's like a conference room or
16    A. Yes.                                             16   something.
17    Q. Had you ever seen that police officer            17     Q. So, when you went into the attendance
18   before?                                              18   office was anybody else in there?
19    A. No.                                              19     A. There was just a kid who had gotten in
20    Q. Did your school at the time have like a          20   trouble for something. And then the secretary.
21   resource officer or school officer?                  21     Q. You said the police officer went to the
22    A. Yes.                                             22   principal's office?
23    Q. Do you know who that person was?                 23     A. The office in the back of the room, yes.
24    A. No.                                              24     Q. And do you know what the officer did in
25    Q. But, this officer that you spoke to on           25   that room in the back?

                                                Page 42                                                    Page 44

 1   this day was not the normal regular school            1    A. No. They closed the door.
 2   officer?                                              2    Q. Do you know who else was in that room?
 3    A. I wouldn't know. He might have been.              3    A. No.
 4    Q. Oh, okay. But, you hadn't seen him                4    Q. Could you hear anything that was being
 5   before?                                               5   said in that room?
 6    A. No.                                               6    A. No.
 7    Q. And was he in uniform?                            7    Q. So what happened next?
 8    A. I think so.                                       8    A. We waited there until the end of the
 9    Q. And nobody else was in the room?                  9   day. And then he's like, okay, so the people
10    A. No.                                              10   aren't going to be here. So, we have to go there.
11    Q. Was it on the same floor as your 7th             11   And he let me grab my stuff, and we walked out and
12   period life science class?                           12   I had to tell someone that I was going to miss
13    A. I think it was one below. I think it             13   football practice. And then we went to his squad
14   was a floor below.                                   14   car and we drove to the police station.
15    Q. It wasn't like the principal's office?           15    Q. So this was after -- you said that you
16    A. No.                                              16   waited until the end of the school day; this was
17    Q. Was it near the principal's office?              17   after school day ended?
18    A. I don't remember.                                18    A. Yeah, the bell had already rung.
19    Q. So, the officer told you that you were           19    Q. So 7th period, how many periods in the
20   going to wait there because somebody wants to ask    20   day?
21   you questions.                                       21    A. There would have been nine.
22    A. Yes.                                             22    Q. Are they each 50 minutes?
23    Q. And did somebody come there to ask you           23    A. About that time; 50, 45.
24   questions?                                           24    Q. Did the officer say anything else to you
25    A. No.                                              25   before you left the school other than that we're

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (11) Pages 41 - 44
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                Page 12 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                Page 45                                                    Page 47

 1   going to go some place else for you to be asked       1     Q. What were you worried about?
 2   questions?                                            2     A. Where my parents, or where my parents
 3    A. No.                                               3   would think I was. And like how I was going to
 4    Q. Did you speak to any of the school                4   contact them.
 5   administrators or principal or anybody at all         5     Q. Anything else?
 6   about your going with the police officer?             6     A. No.
 7    A. No.                                               7     Q. You didn't think that you were in
 8    Q. Did anybody come out to talk to you               8   trouble?
 9   about that?                                           9     A. No. He clearly stated plenty of times
10    A. No.                                              10   before that, that I wasn't in trouble.
11    Q. How did you normally get to school?              11     Q. And you believed that?
12    A. My parents would have taken me.                  12     A. Yes.
13    Q. And how did you normally get home from           13     Q. Okay. And you didn't think that anybody
14   school?                                              14   in your family had been injured or was in any
15    A. After practice, my parents would pick me         15   trouble themselves, correct?
16   up.                                                  16     A. I was probably thinking that either
17    Q. So you would have football practice              17   someone was hurt or something. I really didn't
18   after school every day?                              18   know what to think at that point.
19    A. Yes.                                             19     Q. Okay. The only thing you were worried
20    Q. How long would football practice last            20   about though was how you were going to communicate
21   normally?                                            21   with your parents about where you were and when
22    A. It would be like after school to five.           22   you should be picked up?
23    Q. Would you leave your equipment and               23    A. That, and where everyone was, and what I
24   things you needed for practice in a locker?          24   was doing.
25    A. Yes.                                             25    Q. Where did Logan -- where did Lincoln

                                                Page 46                                                    Page 48

 1     Q. Now, at this point in time your father           1   attend school at that time?
 2   was married to Christene, correct?                    2    A. High school.
 3     A. Yes.                                             3    Q. Was he at the public school?
 4     Q. Your father and Erika Gomez had already          4    A. Yes. Quincy Senior High School.
 5   split up, correct?                                    5    Q. And what about Logan? Where did he
 6     A. Yes.                                             6   attend school?
 7     Q. So, did the police officer say anything          7    A. Quincy Senior High School.
 8   to you on the drive to the police station about       8    Q. And that's not connected to the junior
 9   what you were going to do?                            9   high where you attended?
10     A. He didn't, no.                                  10    A. No.
11     Q. Were you sitting in the back seat or the        11    Q. Who was your football coach at the time?
12   front seat?                                          12    A. Coach Grawe.
13     A. Front seat.                                     13    Q. Grawl?
14     Q. And this was in a squad car?                    14    A. G-R-A-W-E, I think.
15     A. Yes.                                            15    Q. Did you talk to him about your missing
16     Q. And it was just you and this officer,           16   practice?
17   correct?                                             17    A. No.
18     A. Yes.                                            18    Q. Who did you tell that you were going to
19     Q. What was going through your mind at that        19   miss practice?
20   time?                                                20    A. I don't know who. I think it was just
21     A. I don't know. It was really confusing.          21   somebody on the football team.
22   And I didn't know if -- what it had to do with or    22    Q. Like another player?
23   what was happening.                                  23    A. Yeah.
24     Q. Well, how were you feeling at that time?        24    Q. And where would you have seen that
25     A. Really nervous and worried.                     25   person to tell them?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (12) Pages 45 - 48
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 13 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                Page 49                                                    Page 51

 1     A. When I was walking to get my stuff.              1     A. No.
 2     Q. Where did you have to go to get your             2     Q. So, the conversation was just you
 3   stuff?                                                3   telling him you're going to miss practice and then
 4     A. My locker, which was on the third floor.         4   that was it?
 5     Q. So, when did you go get your stuff? Was          5     A. Yeah.
 6   it after the police officer told you that you were    6     Q. And how long did it take to get to the
 7   going to go to some place else --                     7   police station from the school?
 8     A. Yes, after the bell rang.                        8     A. I don't remember.
 9           MS. THOMPSON: Again, Larson, you need         9     Q. Do you remember it being a long time? A
10   to wait until he's asked the question before you     10   short time?
11   answer.                                              11     A. I think it was like not very long.
12     A. All right.                                      12     Q. And you had no conversation?
13     Q. Did the officer come with you to get            13     A. We probably -- I don't remember
14   your stuff?                                          14   anything. But -- yeah. I don't remember.
15     A. Yes.                                            15     Q. Do you remember hearing the police
16     Q. So, what did you do when you went to get        16   officer say anything like over the radio or
17   your stuff?                                          17   anything like that?
18     A. We walked up, grabbed my locker, grabbed        18     A. No.
19   whatever stuff I needed for homework. And then       19     Q. So what happened when you got -- where
20   one of my teachers asked if I was okay. I said       20   did you go from there?
21   yeah. And then we walked down and went to his        21     A. So, we went to like the underground kind
22   car.                                                 22   of thing. I don't know what you call it really.
23     Q. Who was the teacher who asked you if you        23   And then I got, we walked out. I got put into a
24   were okay, do you remember?                          24   room with another officer. And then, yeah.
25     A. I don't remember the name.                      25     Q. Did you know who the other officer was?

                                                Page 50                                                    Page 52

 1     Q. What did that teacher teach you?                 1    A. I did, only because I went to school
 2     A. English.                                         2   with his daughter.
 3     Q. And was that teacher just walking down           3    Q. Who was it?
 4   the hall?                                             4    A. Officer Fokenbraugh.
 5     A. They were in the room. My locker was             5    Q. Fokenbraugh?
 6   right next to the room.                               6    A. Yes.
 7     Q. Next to that classroom where English was         7    Q. So, when you were brought into this room
 8   taught?                                               8   with Officer Fokenbraugh, were you the only one in
 9     A. Yes.                                             9   there?
10     Q. So you got your stuff and this would            10    A. Yes.
11   have been your books and whatever it is you needed   11    Q. And did this officer say anything to
12   for that evening, correct?                           12   you?
13     A. Yes.                                            13    A. I think we talked just about school and
14     Q. And you and the officer then walked down        14   stuff.
15   to the squad car?                                    15    Q. Anything else?
16     A. Yes.                                            16    A. No.
17     Q. And where did you see the other player          17    Q. And what were you thinking at that point
18   that you told you were going to miss practice?       18   in time?
19     A. It would have been in the hallway on the        19    A. I still had no clue what was happening,
20   first floor leading to the gym.                      20   and still really nervous.
21     Q. Did the player ask you any questions            21    Q. Did you ask him, what's going on? Why
22   about why you were with the police officer?          22   am I here?
23     A. No.                                             23    A. No.
24     Q. Did he ask you any questions about why          24    Q. So, did any other people come into that
25   you were going to miss practice?                     25   room while you were in there?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (13) Pages 49 - 52
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 14 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                Page 53                                                   Page 55

 1     A. Not that I remember.                             1    Q. So, what were you saying, how it might
 2     Q. Your brothers or your sister did not             2   have involved the pie shop?
 3   come into that room?                                  3    A. Earlier that -- I don't know if that was
 4     A. No.                                              4   week or month, someone put a mouse or rat in the
 5     Q. What happened after that?                        5   pie shop and we thought it was having to do with
 6     A. I got placed into another room where my          6   that. Or someone did it again or something like
 7   brothers were.                                        7   that.
 8     Q. So, this was another room in the police          8    Q. Were the police called, do you know,
 9   station?                                              9   when that event first happened?
10     A. Yes.                                            10    A. Yes.
11     Q. And who brought you to that other room?         11    Q. So, you and your brothers were thinking,
12     A. I don't know.                                   12   saying to each other, that that might be what it
13     Q. And your two brothers were in there?            13   was about?
14     A. Yes.                                            14    A. Yes.
15     Q. Your sister was not?                            15    Q. Did you have any discussion between you
16     A. No.                                             16   and your brothers about whether it had anything to
17     Q. So, did the police officer who took you         17   do with the death of your mother?
18   to that room say anything to you about going, why    18    A. No.
19   you were going to another room?                      19    Q. So, what happened then?
20     A. Not that I remember.                            20    A. I know some of us were called, or one of
21     Q. Say anything at all to you?                     21   us were called out. And then that left me and I
22     A. I don't remember.                               22   think it was Logan just kind of sitting there. We
23     Q. How long were you sitting in the room           23   talked a little bit. And then there was another
24   where Officer Fokenbraugh was before you were        24   lady in there asked us if we needed any drinks or
25   taken to this second room?                           25   anything or stuff like that.

                                                Page 54                                                   Page 56

 1     A. Five, ten minutes maybe.                         1     Q. So, Lincoln got taken out of the room?
 2     Q. And during that time you were just               2     A. Uh-huh.
 3   sitting there waiting?                                3     Q. Yes?
 4     A. Yeah.                                            4     A. Yes.
 5     Q. And nobody else came into that room?             5     Q. And how did that happen?
 6     A. Not that I remember.                             6     A. Someone came in and asked to talk to
 7     Q. So then when you were taken to the               7   him.
 8   second room, did your brothers say anything to        8     Q. Do you know who it was?
 9   you?                                                  9     A. No.
10     A. Yeah, we were just kind of talking.             10     Q. And then somebody came in and asked you
11   Wondering what was happening. And -- yeah.           11   if you wanted something to drink?
12     Q. Did they say anything to you about what         12     A. They were already in there. There was a
13   they thought was happening?                          13   lady in there that was kind of talking to us and
14     A. We all kind of guessed that it was              14   --
15   something to do with the pie shop or something       15     Q. Was it a police officer?
16   happened with our mom or dad.                        16     A. I don't know.
17     Q. I'm sorry, what did you say before? You         17     Q. Did she have a uniform on?
18   guessed it had something to do with --               18     A. I don't remember.
19     A. The pie shop.                                   19     Q. She was in there the entire time you
20     Q. What is the pie shop?                           20   were there?
21     A. Our mother owned a pie shop that she            21     A. Yeah.
22   sells pies out of.                                   22     Q. So how long were you sitting there --
23     Q. And when you say your mother, are you           23   well, after Lincoln left, did you and Logan
24   talking about Cory or Christene?                     24   continue to talk about what might have been going
25     A. No, Christene.                                  25   on?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (14) Pages 53 - 56
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 15 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                Page 57                                                     Page 59

 1     A. I don't remember.                                1    Q. And what about the woman? Was she in a
 2     Q. Did your sister, Lyndsay, ever get               2   uniform?
 3   brought to that room?                                 3    A. I don't remember what she was in.
 4     A. No.                                              4    Q. Had you ever had any interaction or ever
 5     Q. Did you ever see Lyndsay while you were          5   seen Adam Gibson before that?
 6   in the police station that day?                       6    A. No.
 7     A. No.                                              7    Q. You didn't know him at all?
 8     Q. How long -- were you eventually taken            8    A. No.
 9   out of that room?                                     9    Q. And what about the woman? Had you ever
10     A. Yes.                                            10   seen or had any familiarity with her at all before
11     Q. And were you taken out after Lincoln or         11   that?
12   before Lincoln? I'm sorry, after Lincoln or was      12    A. No.
13   Logan taken out first?                               13    Q. Did they introduce themselves to you?
14     A. I don't remember the exact order that we        14    A. Yes.
15   were taken out in. I just remember I was last.       15    Q. And what did they say to you after that?
16     Q. Okay. Do you want to take a break?              16   Did they want to ask you questions?
17     A. Sure.                                           17    A. I don't remember what exactly they said
18          (A break was taken at 10:09 a.m.)             18   after that. They asked questions.
19          (Deposition resumed at 10:15 a.m.)            19    Q. Started asking you questions?
20            CONTINUED EXAMINATION BY                    20    A. Uh-huh.
21                MR. DiCIANNI:                           21    Q. They didn't ask -- did they say anything
22     Q. So, when we broke we were talking about         22   to you about why they were asking you these
23   you being at the police station and you being        23   questions?
24   taken out of the one room and then being brought     24    A. No.
25   to a different room. Do you remember, right?         25    Q. Did they say anything to you about where

                                                Page 58                                                     Page 60

 1    A. Yes.                                              1   your parents were?
 2    Q. And you don't know which, who the police          2     A. No.
 3   officer was who took you from the one room to the     3     Q. Did you say anything to them about
 4   third room?                                           4   anything, other than answering their questions?
 5    A. Yeah, I don't remember.                           5     A. No.
 6    Q. All right. It was one police officer              6     Q. Was this meeting taped?
 7   though, right? Who did that?                          7     A. I think so.
 8    A. I don't know if it was one or more.               8     Q. Have you seen the interview?
 9    Q. Do you remember if that police officer            9     A. I think there was a piece on the
10   said anything to you while you were going from the   10   Dateline, but other than that I haven't seen --
11   second room to the third room?                       11     Q. You haven't watched it?
12    A. No.                                              12     A. No.
13    Q. So then you got -- you were taken to             13     Q. Did they tell you it was going to be
14   another room, correct?                               14   taped?
15    A. Yes.                                             15     A. I don't remember if they did or not.
16    Q. And what happened when you got there?            16     Q. How did you feel at that time?
17    A. I went in and I was, I sat down, and             17     A. Really nervous and worried and scared.
18   there was two people in there. The guy introduced    18     Q. What were you nervous, worried and
19   himself as Adam Gibson. And then there was           19   scared about?
20   another lady there. And they asked me questions      20     A. Just, again, I was questioning what was
21   about the day my mother had passed away.             21   happening, and what I was doing here. It was
22    Q. All right. Did Adam Gibson have a                22   better knowing my brothers were there, but it was
23   uniform on?                                          23   still really just kind of scary for me.
24    A. He had a suit and tie. Nice clothes I            24     Q. You still understood that you weren't in
25   guess.                                               25   any trouble, right?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (15) Pages 57 - 60
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                  Page 16 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 61                                                    Page 63

 1     A. Yes.                                              1    Q. So, after this about 15 minutes that you
 2     Q. Did you have any reason or did you                2   were interviewed, what happened then?
 3   believe at all that maybe your father was in           3    A. We got placed into a room. I think we
 4   trouble?                                               4   went back to the original room I was in with my
 5     A. No.                                               5   other brothers. And then we got put into a new
 6     Q. So, did you have any thoughts at all              6   room where there was us, and then Maureen and
 7   going through your mind about why they were asking     7   George Crickard and then later my mom showed up.
 8   you these questions about your mother's dying?         8    Q. So, this is not the first room with
 9     A. Not really. I just didn't really know             9   Officer Fokenbraugh? This is the second room that
10   what was happening still.                             10   you were taken to?
11     Q. Did you cry?                                     11    A. This was a new room.
12     A. No.                                              12    Q. A different room?
13     Q. Were you shaking?                                13    A. Yes.
14     A. I would think so, being nervous.                 14    Q. Okay. You had never been in that room
15     Q. Do you remember though?                          15   yet that day?
16     A. No.                                              16    A. Yes.
17     Q. Do you remember anything else that you           17    Q. What did the room look like?
18   were feeling at the time, either physically or        18    A. I remember it being kind of small. And
19   mentally? Did your stomach hurt? Was your head        19   then there was a doorway and a couple of chairs
20   hurting? Was anything else going on that you can      20   that were kind of spread out.
21   recall?                                               21    Q. And your brothers were in there?
22     A. No.                                              22    A. Yes.
23     Q. Had you ever been to that police station         23    Q. And your sister was not?
24   before then?                                          24    A. No.
25     A. Not that I can remember.                         25    Q. Did you have any discussion with your

                                                 Page 62                                                    Page 64

 1     Q. So how long were you in that room with            1   brothers when you came back about anything?
 2   Adam Gibson and the other woman?                       2    A. I think we were talking about like why
 3     A. I don't know. Maybe ten to 15 minutes.            3   were they asking these questions or something like
 4     Q. At any point in time did you begin to             4   that. But, nothing specific.
 5   relax and not feel so nervous or scared?               5    Q. Did they tell you what the officers
 6     A. No.                                               6   asked them?
 7     Q. And you answered all their questions?             7    A. No.
 8     A. Yes.                                              8    Q. Did the three of you talk about anything
 9     Q. And did you answer all their questions            9   about what the subject of the questions were?
10   truthfully to the best of your memory?                10    A. Yeah, I think we kind of -- we were
11     A. Yes.                                             11   wondering what was going on or why were they
12     Q. And you told them everything that you            12   asking questions about that now.
13   remembered about the day that your mother was         13    Q. So you all were discussing that you were
14   found dead?                                           14   all asked questions about your mother, the day
15     A. Yes.                                             15   your mother died?
16     Q. And you have read that transcript of             16    A. Yes.
17   that statement since then, right?                     17    Q. And then you mentioned some other people
18     A. Yes.                                             18   came to the police station. Correct?
19     Q. And I think you said you read it in              19    A. Yes.
20   preparation for this deposition, right?               20    Q. And what were those names again?
21     A. Yes.                                             21    A. Maureen and George Crickard.
22     Q. And there's nothing in it that you               22    Q. Okay. And who are these people?
23   believe, thinking back on it now, and reflecting      23    A. They were friends with us. I was
24   on it, that was wrong, correct?                       24   friends with their son and Logan was friends with
25     A. Yes.                                             25   their other son.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                      (16) Pages 61 - 64
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 17 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                 Page 65                                                   Page 67

 1     Q. Did they come into the room where you             1   already in the room. I think we all went in
 2   and your two brothers were?                            2   together.
 3     A. I think they were already in there.               3     Q. Went in where together?
 4     Q. When you got there?                               4     A. The third room.
 5     A. Yes.                                              5     Q. After the interview?
 6     Q. So, let me just understand. You were              6     A. Yes.
 7   taken to this room after you were interviewed, and     7     Q. So where were your brothers while you
 8   in that room your brother, Lincoln, your brother,      8   were -- when you were brought out of the
 9   Logan, and the Crickards were there?                   9   interview?
10     A. I think all three of us were moved               10     A. The second room.
11   together. I don't think we were moved separately.     11     Q. Okay. So you went to the second room,
12     Q. Moved from where to where?                       12   then you were all brought to a third room?
13     A. So, the room with the lady in it, asking         13     A. Yes.
14   us for drinks and whatnot, we were moved from         14     Q. And that's where the Crickards were?
15   there to the new room.                                15     A. Yes.
16     Q. Okay. So, I'm going to get this                  16     Q. Okay. Do you know who took you from the
17   straight. When you first got there you were           17   room where the Crickards were located?
18   brought into the room with Officer Fokenbraugh.       18     A. No.
19     A. Yes.                                             19     Q. Did they say anything to you or did you
20     Q. And then he brings you to a second room.         20   say anything to them?
21   And that's where the woman was who was asking you     21     A. I think we were just talking. I don't
22   if you wanted something to drink?                     22   really know, remember, what about. But, nothing
23     A. I don't know if it was him, but it was           23   -- I don't remember anything specific.
24   somebody.                                             24     Q. Do you know what time of the day it was
25     Q. Somebody brought you to the second room?         25   when you went in that room?

                                                 Page 66                                                   Page 68

 1    A. Yes.                                               1    A. It would have been after school. So, it
 2    Q. And your brothers were not there?                  2   would have been past three. But, I don't know the
 3    A. They were in the second room.                      3   exact time.
 4    Q. They were in the second room?                      4    Q. Do you have any sense of how long you
 5    A. Yes.                                               5   were at the police station?
 6    Q. So then you got taken to the interview             6    A. No.
 7   room?                                                  7    Q. So, do you remember anything that
 8    A. Yes.                                               8   Maureen and her husband said to you when you got
 9    Q. And your brothers were still in that               9   to that room?
10   second room when you were taken to the interview      10    A. No.
11   room?                                                 11    Q. Did you say anything to them about any
12    A. Yes.                                              12   of this?
13    Q. Do you know if they were already                  13    A. I don't remember.
14   interviewed?                                          14    Q. Did your brother say anything to them
15    A. I knew one of them was. I don't                   15   about any of this?
16   remember if Logan was or not. I think he was.         16    A. I don't remember.
17    Q. All right. So then when, after the                17    Q. Was Lyndsay with you at the time?
18   interview room, you were taken to a completely        18    A. No.
19   different room now that you hadn't been in before?    19    Q. So, what happened then?
20    A. Yes.                                              20    A. Our mom showed up. And then Adam Gibson
21    Q. And when you got there, your brothers             21   came in and told us that our dad had been charged
22   were already in the room?                             22   with first degree murder. And then we all kind of
23    A. Uh-huh. Yes.                                      23   started crying. And our mom said, did you really
24    Q. And the Crickards were there as well?             24   have to say that? And Adam Gibson said, well,
25    A. Well, okay. Sorry. My brothers weren't            25   yeah, I did. And then he left. And we all kind

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (17) Pages 65 - 68
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 18 of 30                             LARSON LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                                Page 69                                                   Page 71

 1   of huddled up together.                               1     A. I don't remember.
 2    Q. Do you remember anything else that                2     Q. When did you return to school?
 3   happened at that time?                                3     A. Um, I think it was later that week. Or
 4    A. We cried. And then Maureen and George             4   even -- yeah, I think it was later that week
 5   Crickard took us to their house.                      5   because Logan and I wanted to be in school so we
 6    Q. And what did you do when you got there?           6   could play football the next day.
 7    A. We just kind of hung out. Didn't really           7     Q. You had a game that weekend?
 8   do much.                                              8     A. Yes.
 9    Q. Did you talk about what had gone on at            9     Q. When would be the next time that you saw
10   the police station?                                  10   your father after this day that you were taken to
11    A. Not really. We were kind of with their           11   the station?
12   own children so we kind of just stayed quiet.        12     A. It would have been a week or maybe two
13    Q. Did anybody say anything about your              13   weeks after on a Wednesday.
14   father being charged with this crime?                14     Q. And where was that?
15    A. We cried, but it was -- I think it was           15     A. That would have been at the Hancock
16   the question like why, kept on coming up. Like       16   County Jail.
17   why did --                                           17     Q. So your father was being held at the
18    Q. What about the Crickards? Did they say           18   jail?
19   anything to you about it?                            19     A. Yes.
20    A. Not that I can remember.                         20     Q. And you went to visit him?
21    Q. Did your mother, Christene, did she go           21     A. Yes.
22   with you to the Crickards?                           22     Q. And who else went?
23    A. She told us to go with them and she              23     A. My brothers and our mom.
24   stayed and I don't know what she did.                24     Q. How long were you there?
25    Q. Did she come to their home after?                25     A. We got 30 minutes or 45 minutes. I

                                                Page 70                                                   Page 72

 1    A. I don't -- I didn't -- I don't think we           1   don't know. Something in between that.
 2   saw her until the day. We spent the night. And        2     Q. What did your dad say to you?
 3   then I don't know if we saw her that night or not.    3     A. I remember we just talked about like
 4    Q. So, the next time you would have seen             4   school and stuff and football, and we kind of
 5   either of your parents would have been the            5   talked we would get through this. And stuff like
 6   following morning?                                    6   that.
 7    A. We could have seen them the day before.           7     Q. Something about getting through it?
 8   We didn't see our dad. But, we saw our mom the        8     A. Yeah.
 9   day after. Yeah.                                      9     Q. Was there any -- did he say anything
10    Q. Well, the day of you being taken to the          10   about whether the charges were true or not?
11   police station, you saw her at the station?          11     A. No. Well, he said he didn't do it.
12    A. Yes.                                             12   But, other than that, no.
13    Q. But did you see her later on that                13     Q. So, he denied that he was guilty of the
14   evening?                                             14   charges?
15    A. I don't remember. We could have.                 15     A. Yes.
16    Q. Okay. And then the following morning,            16     Q. And you believed that?
17   was that a school day?                               17     A. Yes.
18    A. Yes.                                             18     Q. And you have never doubted that?
19    Q. Did you go to school?                            19     A. Yes.
20    A. No.                                              20     Q. Correct? So, when would be the next
21    Q. Where did you go that day?                       21   time you saw your father?
22    A. I think we went out to breakfast with            22     A. It would have been a week after that.
23   Maureen. But, other than that, we didn't go          23   We went every week on a Wednesday.
24   anywhere.                                            24     Q. And each time you would visit with him
25    Q. And when did you return back home?               25   for half an hour?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                     (18) Pages 69 - 72
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 19 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                Page 73                                                    Page 75

 1    A. Yeah.                                             1    Q. Both trials?
 2    Q. So, how long was he held at the Hancock           2    A. Yes.
 3   County jail before he was taken somewhere else?       3    Q. Was anybody doing for you things that
 4    A. He got like -- I think he spent two               4   your father would do for you while he was
 5   years there.                                          5   incarcerated?
 6    Q. And then what?                                    6    A. Our mom would take us to school and we
 7    A. Well, he got moved during the first               7   would do fun things and stuff. She couldn't
 8   trial to the Adams County jail or the Adams County    8   really help me with football moves but --
 9   jail. And then he went back to Hancock. And then      9    Q. Right. What about your grandfather's or
10   after that he was out on bail.                       10   any family friends?
11    Q. Do you remember when he got out on bail?         11    A. Terry Lovelace, he would take us to
12    A. When or --                                       12   football and stuff. And, yeah.
13    Q. When, yeah?                                      13    Q. After that time that you were
14    A. Yeah.                                            14   interviewed at the police station, were you ever
15    Q. When was that?                                   15   interviewed any other times, other than being
16    A. I don't know the exact date, but it was          16   asked questions in court?
17   I think in the spring.                               17          MS. THOMPSON: Are you asking by the
18    Q. Of 2015?                                         18   police?
19    A. I don't remember.                                19    Q. Well, by anybody about your mother's
20    Q. Was it after the first trial?                    20   dying.
21    A. Yes.                                             21    A. No.
22    Q. So, what types of things would your              22    Q. Did any reporters ever ask you any
23   father do with you or for you before he was put      23   questions?
24   into the jail?                                       24    A. No.
25    A. What do you mean?                                25    Q. Anybody from Dateline or any other TV

                                                Page 74                                                    Page 76

 1     Q. Would he go to your games? Would he              1   show ever talk to you?
 2   take you to practice? Would he practice or work       2     A. No.
 3   with you on football moves? Would he go to your       3     Q. Now, we asked some written questions to
 4   teacher conferences? That kind of thing.              4   you directed of course to your mother because
 5     A. Yeah. He would --                                5   you're a minor. And they were provided answers.
 6     Q. He did all that?                                 6   Have you seen those answers?
 7     A. He would take me to school and stuff.            7     A. I don't know.
 8   We would hang out, watch movies. He wasn't able       8     Q. You don't know what I'm referring to?
 9   to go to any of my games because they were after      9     A. No.
10   he got arrested. But, he did help me sometimes       10     Q. Okay. Well, I'm going to read to you
11   with football and stuff like that.                   11   the answers, and these are answers that your
12     Q. Okay. When did you start playing                12   mother signed as being correct. Okay?
13   football?                                            13          So, we asked the question, state all
14     A. It was when I was young; six or seven           14   injuries you claim to have suffered as a result of
15   maybe.                                               15   any of the occurrences alleged in the complaint,
16     Q. And when was the first time you were on         16   including any physical, psychological, emotional,
17   an organized team?                                   17   or mental injury. This is the answer that was
18     A. Six or seven. I started at the YMCA             18   given. Plaintiff answers that as a result of the
19   flag football league.                                19   events detailed in his complaint, he suffered
20     Q. And your junior high was the first time         20   severe emotional harm, including stress, anxiety,
21   you were on a school team?                           21   fear, loneliness and other emotional harms. Then
22     A. Yes.                                            22   it says, investigation continues.
23     Q. Did you attend the trial, other than            23          Is that answer true?
24   when you testified?                                  24     A. Yes.
25     A. Yes.                                            25     Q. So, what do you mean when you say you

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (19) Pages 73 - 76
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                Page 20 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                               Page 77                                                    Page 79

 1   suffered severe emotional harm?                     1      A. Yes.
 2    A. I have like high anxiety now. It's              2      Q. And what happens when you get nervous?
 3   everything kind of makes me nervous. Whether it's   3      A. I shake. I get kind of -- my stomach
 4   -- I don't know who's friendly and who's not.       4    gets kind of upset.
 5   And, yeah.                                          5      Q. You said you're 16 though, right?
 6     Q. So, I think you sort of identified two         6      A. Yes.
 7   things there. One, that you're nervous a lot.       7      Q. You driving yet?
 8   And the other one is that you have uncertainty      8      A. No.
 9   about whether somebody is actually friendly to you 9       Q. You in driver's Ed?
10   or not, right?                                     10      A. I have a permit.
11     A. Yeah.                                         11      Q. You have a permit. So you've been
12     Q. So let me talk about the first one.           12    through driver's ed?
13   When you say that you get nervous and you have     13      A. Yes.
14   anxiety, can you describe that any fuller?         14      Q. And what's left for you to get your
15     A. I mean, I get nervous when people search 15         license?
16   up my name. I don't want -- I want to be normal. 16        A. Just time. I'll wait a few days and
17   I don't really want people knowing about what I or 17    I'll be able to get my license.
18   my family has been through. So, and when people 18         Q. What's your date of birth again? August
19   do find out they ask questions. And I really       19    31st is your birthday?
20   don't want to answer those 'cuz it's personal.     20      A. Yes.
21          And so that always makes me super           21      Q. So, you will be 17 next August 31st?
22   nervous. And then it's hard sometimes to like      22      A. Yes.
23   meet new people because you don't know really what 23      Q. What's the rule now? It used to be 16
24   their intent is, whether it's just to get to know  24    and a half you can get your license, assuming you
25   me to know about that, or whether they're trying 25      went through all the hours of driving. Is that

                                               Page 78                                                    Page 80

 1   to be a true friend.                                 1   still the rule?
 2    Q. And who are you referring to when you            2     A. It's, so, because I went to a boarding
 3   say, people?                                         3   school they didn't really have driver's ed. So I
 4    A. Not me. Just anyone.                             4   had to do my driver's ed late. And because of
 5    Q. Yeah, I know, but who? Who are you               5   that, I was kind of behind. And you can get your
 6   referring to?                                        6   license when you're 16. But, I was behind, so I
 7    A. What do you mean?                                7   had to wait a little bit more.
 8    Q. You say people, you're not sure whether          8     Q. Okay. Have you done the hours?
 9   people, what they -- well, you said two things.      9     A. Yes.
10   You said people ask you questions about it. And     10     Q. So, you're just waiting for your 17th
11   that makes you nervous.                             11   birthday to get your license or are you ready now?
12    A. Yes.                                            12     A. Once you get your permit, you have to
13    Q. And then you said when you meet new             13   wait six months with your permit. So I'm waiting
14   people, you're not sure of what their motives are   14   for that six months.
15   wanting to get to know you. So, who are the         15     Q. And the six months is up soon?
16   people you're talking about? Are these              16     A. Yes.
17   classmates? Are these people that you meet at       17     Q. Are you dating?
18   social events? Or who are you referring to?         18     A. No.
19          MS. THOMPSON: Object to form. You can        19     Q. No girlfriend?
20   answer the question.                                20     A. No.
21    A. Strangers. And just people I know that          21     Q. Do you have friends? Male friends?
22   I've seen before and I talk to on a daily basis.    22     A. Yes.
23   Sometimes they'll start asking questions. I've      23     Q. Do you have female friends?
24   had classmates that ask questions. Yeah.            24     A. Yes.
25    Q. And this makes you nervous?                     25     Q. Do you have a group of people you hang

Min-U-Script®                    Area Wide Reporting and Video Conferencing                      (20) Pages 77 - 80
                                              1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                               Page 21 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                               Page 81                                                   Page 83

 1   out with?                                            1   concerns you had with meeting other people?
 2    A. Yes.                                             2    A. Yes.
 3    Q. And these are people that you trust?             3    Q. Okay. And this all has to do with the
 4    A. Yes.                                             4   fact that your father was prosecuted for murder,
 5    Q. Are you close with your football team?           5   correct?
 6    A. Yes.                                             6    A. Yes.
 7    Q. How about your coach? Who's your coach?          7    Q. It's not related at all to your having
 8    A. Coach Johnson.                                   8   gone to -- it has nothing to do with your having
 9    Q. You like him?                                    9   been taken to the police station and asked
10    A. Yes.                                            10   questions, right?
11    Q. You get along with the coaches?                 11    A. There's a part of that.
12    A. Yes.                                            12    Q. What is that part?
13    Q. You get along with your teachers?               13    A. I mean, getting called to anything.
14    A. Yes.                                            14   Whenever I get called out of school or called to a
15    Q. Any discipline in high school?                  15   different room, it's -- I just -- I don't want to
16    A. Not that I've had.                              16   know what for.
17    Q. You haven't been referred down to the           17    Q. When you were going through that that
18   principal's office for anything?                    18   day, you were nervous about it, and we talked
19    A. No.                                             19   about that, correct?
20    Q. And no suspensions from school for              20    A. Yeah.
21   anything?                                           21    Q. Okay. Since that day, the problems
22    A. No.                                             22   you've just discussed with me, your nervousness
23    Q. And your football, you haven't had to           23   about people knowing who you are, and wanting to
24   sit out of football for any discipline reasons?     24   know more about what you've been through and all
25    A. No.                                             25   that, that has nothing to do with your being taken

                                               Page 82                                                   Page 84

 1    Q. And you're ready to start two-a-days?            1   to the police station that day?
 2   You still do two-a-days?                             2    A. Yes.
 3    A. Yes.                                             3    Q. Correct?
 4    Q. Is that starting when?                           4    A. Yes.
 5    A. That's late July probably when we start          5    Q. You also talk about fear, loneliness and
 6   actual pads and stuff.                               6   other emotional harm. So tell me about fear.
 7    Q. So you will be doing that?                       7   What are you afraid of? Is it the same thing we
 8    A. Yes.                                             8   just talked about?
 9    Q. And you will be varsity this year?               9    A. I fear, yeah, getting called out of
10    A. Yes.                                            10   class. 'Cuz again, I don't know if it's ever
11    Q. Are you going to start?                         11   going to be the same thing.
12    A. Maybe. Yeah.                                    12    Q. So you were afraid that day, correct?
13    Q. You're in the running to start?                 13    A. Yes. After, yeah.
14    A. Yes.                                            14    Q. But -- and you still feel fear?
15    Q. What division is that, Centennial?              15    A. Yeah.
16   Four?                                               16    Q. Fear of what?
17    A. I have no clue. I just play the games.          17    A. Fear of having to go through that again.
18    Q. Well, you know, based on size?                  18    Q. Why? What makes you think you might
19    A. Yeah, yeah.                                     19   have to go through that again?
20    Q. All the way up to eight?                        20    A. It's just in the back of my mind. Ever
21    A. I don't know our division.                      21   since having to go through that, that anything is
22    Q. Make the playoffs last year?                    22   possible.
23    A. No.                                             23    Q. Are you afraid that the police are going
24    Q. You also identified, well, have you told        24   to bring you in and interview you again?
25   me everything about why you get nervous and what    25    A. I mean, it's happened once. Could

Min-U-Script®                    Area Wide Reporting and Video Conferencing                     (21) Pages 81 - 84
                                              1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 22 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                                Page 85                                                    Page 87

 1   happen again in my mind.                              1     Q. Those are here in Champaign?
 2    Q. You say loneliness. What are you                  2     A. Yes.
 3   referring to there?                                   3     Q. Do they have like Sunday services that
 4    A. I mean, what person who's gone through            4   you attend?
 5   the same thing that I've gone through? I can't        5     A. Yes.
 6   really talk to people about it. When people have      6     Q. Are these nondenominational?
 7   normal memories of what that two years has brought    7     A. I think they're both just Christian.
 8   to them, I only have that.                            8     Q. So, do you belong to like a youth group
 9    Q. And again, you're referring to that your          9   of any type at either church?
10   father had to go through the prosecution?            10     A. No.
11    A. That, and going to the police station to         11     Q. Do you do any kind of Bible study or
12   be interviewed.                                      12   anything like that?
13    Q. That made you lonely?                            13     A. No.
14    A. I mean, that I can't tell that to                14     Q. Have you had any discussions with any of
15   people.                                              15   the pastors or the people who run the churches
16    Q. You can't tell people -- you can't tell          16   about any of these issues we discussed here today?
17   people what?                                         17     A. No.
18    A. Well, I mean, I can't -- it's not                18     Q. So when you're just hanging out with
19   something that I can relate with people.             19   friends, when you're not studying and you're not
20   Something that I really can't -- people have good    20   playing football or practicing football, what do
21   memories about going to a police station and         21   you do for fun?
22   seeing all the cool things, and I just have that.    22     A. Go to the movies. Bowling. Go out to
23    Q. Do you have any dislike of law                   23   eat. Stuff like that.
24   enforcement officers at this point in time?          24     Q. You have a group of friends you do this
25    A. Not for all of them. But, I mean, yeah.          25   with?

                                                Page 86                                                    Page 88

 1     Q. Not all of them?                                 1     A. Yes.
 2     A. No.                                              2     Q. Boys and girls?
 3     Q. You don't like the Quincy police?                3     A. Just guys.
 4     A. Yeah.                                            4     Q. Do you play baseball?
 5     Q. That's correct?                                  5     A. No.
 6     A. Yes.                                             6     Q. Did you ever have a job?
 7     Q. Other police you're okay with?                   7     A. I had a job at my boarding school.
 8     A. Yeah.                                            8     Q. Okay. This is what you're referring to
 9     Q. Have you been arrested ever?                     9   in one of your answers you said you were a
10     A. No.                                             10   janitorial assistant. Is that what you were
11     Q. Now, you haven't had any kind of                11   talking about?
12   counseling or therapy over any of these things       12     A. Yes.
13   you're talking about? These problems you're          13     Q. When was that?
14   talking about?                                       14    A. That would have been my freshman year of
15     A. No.                                             15   high school at St. Paul.
16     Q. Do you belong to a church?                      16     Q. While you were living there?
17     A. Yes.                                            17     A. Yes.
18     Q. Do you attend services?                         18     Q. And that was something you would do
19     A. Yes.                                            19   between or after classes?
20     Q. What church do you belong to?                   20     A. Yeah, it would be after class.
21     A. We don't really belong to one, but we do        21     Q. Was this something to assist with your
22   go to a couple.                                      22   tuition?
23     Q. Which ones?                                     23     A. No.
24     A. We go to one called the Vineyard. And           24     Q. Did you get paid money for it?
25   then one also called CU.                             25     A. Paid money for the tuition?

Min-U-Script®                     Area Wide Reporting and Video Conferencing                      (22) Pages 85 - 88
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                   Page 23 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                  Page 89                                                    Page 91

 1     Q. No, did you get paid money for the                 1   school, and that's a public high school here in
 2   working as a janitor?                                   2   Champaign, correct?
 3     A. Yes.                                               3    A. Yes.
 4     Q. Did you miss any time working as a                 4    Q. You had mentioned that you had some fear
 5   janitor because of anything having to do with the       5   of being called out of class. Since you've been
 6   Quincy police?                                          6   at Centennial high school, you've been there one
 7     A. Well, I mean, I missed because of the              7   year, correct?
 8   second trial. But, other than that, no.                 8    A. Yes.
 9     Q. Okay. And you don't have any summer                9    Q. This will be your second year coming
10   jobs or anything that you're working?                  10   this fall?
11     A. No.                                               11    A. Yes.
12     Q. And why is that?                                  12    Q. In this past year, how often, if at all,
13     A. Just football and transportation.                 13   were you ever called out of class at Centennial
14     Q. Okay. Give me one second. That might              14   high school?
15   be all I have for now. Yeah, that's all I have.        15    A. Not often. It was probably four times
16              EXAMINATION BY                              16   in the year maybe.
17              MR. HANSEN:                                 17    Q. And just in general, can you tell me
18     Q. Larson, I'm up. It's been a while. How            18   what those things were for?
19   you been?                                              19    A. Attendance. Like going to the
20     A. Good.                                             20   attendance office, and grabbing something.
21     Q. You okay right now? You need a break or           21    Q. Okay. It wasn't because you were
22   are you all right?                                     22   skipping classes or anything?
23     A. I'm good.                                         23    A. No.
24     Q. I'm going to bounce around a little bit           24    Q. Okay. It was to come down and pick
25   because I go second, okay? So if I ask a question      25   something up at the attendance office?

                                                  Page 90                                                    Page 92

 1   the same rules apply though; if you don't               1    A. Yes.
 2   understand a question I ask, you need to tell me,       2    Q. So, in those four times, you weren't
 3   okay?                                                   3   called out because you were in trouble?
 4    A. Okay.                                               4    A. No.
 5    Q. And I'll do my best not to talk over                5    Q. I want to back up now and I want to go
 6   you, if you just do the same when I ask my              6   over some of the things you talked about, about
 7   question, okay?                                         7   your schooling.
 8    A. All right.                                          8         You were in the Quincy public school
 9    Q. So, kind of going in reverse order here             9   system at Madison, Baldwin and then the junior
10   starting with some of the things you just talked       10   high, correct?
11   about. Do you have your own cell phone?                11    A. Yes.
12    A. Yes.                                               12    Q. Your dad, you understand, was on the
13    Q. What's your number?                                13   Quincy school board, right?
14    A. My phone number?                                   14    A. Yes.
15    Q. Yeah.                                              15    Q. And you indicated that for your 9th
16    A. 217-257-1485, I think.                             16   grade year you were pulled out of junior high and
17    Q. Do you have a Facebook account?                    17   you stopped attending there, correct?
18    A. Yes.                                               18    A. It would have been my 8th grade year.
19    Q. How about Twitter?                                 19    Q. Did you finish your 8th grade year at
20    A. No.                                                20   the junior high?
21    Q. Snapchat?                                          21    A. No, I didn't go to junior high 8th
22    A. No.                                                22   grade.
23    Q. Instagram?                                         23    Q. So, I'm sorry, you went to St. James,
24    A. No.                                                24   correct?
25    Q. You're currently at Centennial high                25    A. Yes.

Min-U-Script®                       Area Wide Reporting and Video Conferencing                      (23) Pages 89 - 92
                                                 1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 24 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 93                                                    Page 95

 1    Q. Sorry. So, after your 7th grade year is            1     Q. Okay. So, that decision was made; if
 2   when you stopped going to the junior high?             2   you thought it was cool to go to that boarding
 3    A. Yes.                                               3   school, why didn't you stay there for your 10th
 4    Q. 8th grade you went to St. James, and               4   grade year?
 5   then for 9th grade you went to the school in           5     A. We decided as a family that I would
 6   Concordia, right?                                      6   stay, so I could be closer with my family -- and,
 7    A. Yes.                                               7   yeah.
 8    Q. And did you have any discussions with              8     Q. So you decided to leave the boarding
 9   either your mom or your dad that you were going to     9   school and then come to public school here in
10   be no longer going to the junior high because of      10   Champaign?
11   your dad's arrest?                                    11     A. Yes.
12    A. It was more about the kind of school,             12     Q. And Centennial is a public school,
13   and how things were taught.                           13   correct?
14    Q. Okay. Well, did you have any                      14     A. Yes.
15   discussions with your parents about specifically      15     Q. All right. So, what is your full legal
16   what that related to? Because you had gone to the     16   name? What's your middle name?
17   junior high for 7th grade, why wouldn't you go        17     A. Larson Paul Lovelace.
18   there for the 8th grade?                              18     Q. Has your name ever changed?
19    A. I don't know. I don't think so.                   19     A. No.
20    Q. Okay. So, and then you decided not to             20     Q. Like I said, I'm going to jump around a
21   attend the Quincy senior high for 9th grade,          21   little bit. On the date of your mother's passing,
22   correct?                                              22   do you recall your father taking you to your
23    A. Yes.                                              23   grandmother, Marty's, house?
24    Q. Was the 9th grade at that point in time           24     A. No.
25   still down at the junior high?                        25     Q. Do you recall, maybe you already

                                                 Page 94                                                    Page 96

 1    A. My 9th grade year would have been the              1   answered this; do you recall anything of where you
 2   year that they bumped it up.                           2   went after you left your house on Kentucky that
 3    Q. So, you would have actually been, had              3   day?
 4   you attended 9th grade, you were still living in       4    A. No.
 5   Quincy at the time, right?                             5    Q. All right. And at the time your
 6    A. Yes.                                               6   brothers would have been at Madison school?
 7    Q. Had you attended school for the 9th                7    A. Um, I think one was at Baldwin.
 8   grade you would have been out at the high school?      8    Q. Okay. And was Lyndsay in the junior
 9    A. Yes.                                               9   high?
10    Q. Where your brothers had gone to school?           10    A. I don't remember.
11    A. Yes.                                              11    Q. Okay. When is the last time you have
12    Q. And your brothers graduated from there?           12   been to Quincy?
13    A. Yes.                                              13    A. Last week.
14    Q. But instead, a decision was made, were            14    Q. Okay. And what were you doing there?
15   you involved in that decision on why you went to      15    A. We went to go see our grandmother.
16   Concordia?                                            16    Q. Which one?
17    A. Yes.                                              17    A. My mom's grandmother. So our great
18    Q. What was the discussions on why you went          18   grandmother.
19   to Condordia?                                         19    Q. So, that would be Christene's mother or
20    A. It was a good place to go for schooling.          20   grandmother?
21   They have really good teachers. And it's more         21    A. Grandma. Or, yeah, grandmother.
22   individual since there's such a low amount of         22    Q. So, Christene's grandmother, her mom's
23   students and high amount of teachers, you get to      23   mom is still alive and that's who you are talking
24   work more individual with your teacher. And I         24   about?
25   thought it was cool to go to a boarding school.       25    A. Yes.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                       (24) Pages 93 - 96
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 25 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                     July 3, 2018
                                                 Page 97                                                    Page 99

 1     Q. Okay. Were you there just on a day                1   2008 your dad married Erika Gomez. And in 2008
 2   visit?                                                 2   you would have been how old?
 3     A. Yeah. We went for dinner.                         3    A. Seven or eight.
 4     Q. And you drove back to Champaign?                  4    Q. Would you agree with me that at that
 5     A. Yes.                                              5   point in time you were living at the house on Main
 6     Q. Who went?                                         6   Street?
 7     A. Me, Logan, and my mom and dad.                    7    A. I don't remember if it was the other
 8     Q. I want to go back to the conversations            8   house or the Main Street house.
 9   you had earlier in some questioning about contact      9    Q. Okay. Would you call the time that your
10   with your grandparents. And those grandparents        10   dad was married to Erika Gomez, was your home life
11   being Marty Didriksen and then Terry and Jan          11   chaotic?
12   Lovelace, okay? You indicated that the last time      12    A. Yes.
13   you thought you had any contact with them was         13    Q. Did you witness and see a lot of
14   about three to four years ago, correct?               14   arguments between Ms. Gomez and your dad?
15     A. Yeah.                                            15    A. Yes.
16     Q. Okay. And would that have been prior to          16    Q. Did you feel Ms. Gomez favored her
17   the first trial starting?                             17   daughter, Darlene, over you and your brothers?
18     A. Um, yes.                                         18    A. Yes.
19     Q. Okay. Now, I want to break this down a           19    Q. And in fact, that led to fighting
20   little bit. Because after your mom passed, up         20   between your dad and Ms. Gomez, correct?
21   until your father married Erika Gomez, did you        21    A. Yes.
22   have contact with all of your -- those                22    Q. And in fact, during that time period
23   grandparents?                                         23   didn't you spend a lot of time with the Crickards
24     A. I don't remember.                                24   at the Crickard house?
25     Q. Do you recall -- well, you as a kid              25    A. I would go there and hang out every once

                                                 Page 98                                                   Page 100

 1   played basketball, correct, at the YMCA?               1   in a while with their son. But, I wouldn't say I
 2     A. Yes.                                              2   spent more time there.
 3     Q. You did QYFL football, correct?                   3     Q. Wasn't the daily routine that your dad
 4     A. Yes.                                              4   would drop you off there when he would go to work
 5     Q. And QYFL football, did you play in that           5   and you would get a ride from the Crickards to
 6   league from when you were in third grade up            6   school? You would be taken back there after
 7   through sixth grade?                                   7   school, and then your dad would pick you up around
 8     A. Yeah, third grade, yeah.                          8   five or six o'clock?
 9     Q. Were you part of the original group that          9     A. I remember we would -- so, with my dad,
10   started that QYFL?                                    10   I don't know if we ever went with him. Or if he
11     A. Yes.                                             11   ever dropped us off there.
12     Q. And did your grandmother, Marty, let's           12     Q. Okay. Do you recall spending
13   start with her, bring you to and from those types     13   Christmases at the Crickards where they would give
14   of activities?                                        14   you and your brothers gifts?
15     A. I don't remember.                                15     A. Yeah.
16     Q. Okay. Did she attend your games?                 16     Q. Okay. Do you recall that Maureen
17     A. I don't think so.                                17   Crickard would buy gifts for you to distribute to
18     Q. What about your dad's parents? Do you            18   your teachers at Madison school?
19   recall them coming and attending and watching your    19     A. I don't remember that.
20   games?                                                20     Q. Now, your sister, Lyndsay, went to the
21     A. Yes.                                             21   University of Iowa, correct?
22     Q. Do you recall them coming or bringing            22     A. Yes.
23   you to and from those games?                          23     Q. And at the time your father was
24     A. Yes.                                             24   arrested, was she at the University of Iowa?
25     Q. Okay. Now, at some point in time in              25     A. I believe so.

Min-U-Script®                      Area Wide Reporting and Video Conferencing                     (25) Pages 97 - 100
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                  Page 26 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                      July 3, 2018
                                                 Page 101                                                  Page 103

 1     Q. Had the relationship between you and               1     A. Yes.
 2   your sister been strained prior to her going to         2     Q. Who?
 3   the University of Iowa?                                 3     A. People from my church. Whenever we go
 4     A. Yes.                                               4   and visit, I'd talk to them.
 5     Q. Since she went to college, have you had            5     Q. And what church was that?
 6   any contact with her?                                   6     A. St. John's.
 7     A. I talked to her early, like I don't know           7     Q. Okay. And when you go back to Quincy,
 8   if it was early in her starting to go to college.       8   you said you went back last week; how often have
 9   But, yeah. Yes.                                         9   you been back?
10     Q. But you currently don't know where she            10     A. Not often. Just kind of either a quick
11   is?                                                    11   trip in to see our great grandmother. Just
12     A. Yes.                                              12   parents have a business thing and we would stay
13     Q. I'm sorry, that was a bad question. You           13   there.
14   do know where she is, or you do not?                   14     Q. So, in the times you've been back to
15     A. I don't.                                          15   Quincy you have never had any communication with
16     Q. As you sit here today, you couldn't tell          16   your dad's parents, correct?
17   us the last time you actually talked to her face       17     A. Yes.
18   to face, correct?                                      18     Q. And you have never seen or had any
19     A. Yes.                                              19   communication with Marty in your time back,
20     Q. And you were asked some questions about           20   correct?
21   this, but up until your dad married Christene,         21     A. Yes.
22   Whitney did not live with you, correct? She's not      22     Q. And on your times back have you spent
23   your natural sister?                                   23   any time with any of those friends that you are
24     A. Yes.                                              24   talking about from your church?
25     Q. She's a stepsister, correct?                      25     A. Not specifically. I just go to church

                                                 Page 102                                                  Page 104

 1     A. Yes.                                               1   and we'd see them.
 2     Q. So, did she at any point in time, "she"            2     Q. So, have you attended church in Quincy
 3   being Whitney, live with you in Quincy?                 3   since you've moved to Champaign?
 4     A. She would come and stay, but she never             4     A. Yes.
 5   lived.                                                  5     Q. So you have gone to a Sunday service at
 6     Q. Right. She was already somewhere else,             6   St. John's?
 7   correct?                                                7     A. Yes.
 8     A. Yes.                                               8     Q. As to your schooling, I have seen the
 9     Q. All right. Well, you said you went back            9   documents that have been produced as to your
10   to Quincy last week; at the time of your dad's         10   grades. Are you on honor role?
11   second trial, you were still living in Quincy,         11     A. I think so. I haven't really received
12   correct? Well, you may have been at boarding           12   anything saying I have been. But, I think my
13   school, but your dad's address was still on the        13   grades are --
14   Main Street, correct?                                  14     Q. And do you know, are you society of
15     A. Yes.                                              15   academic achievement or --
16     Q. And during the trial that's where your            16     A. I don't think so.
17   mom, Christene, stayed as well, correct?               17     Q. And I think you said earlier you don't
18     A. Yes.                                              18   know your plans after high school, but you won't
19     Q. Okay. So, after that trial was over, a            19   take the ACT or SAT until next year, correct?
20   decision was made to move to Champaign, correct?       20     A. My junior year, yes.
21     A. Yes.                                              21     Q. Sorry. Your mother, Cory's dad, John,
22     Q. All right. So let's focus on that time            22   died shortly after she did, correct?
23   period from the second trial up until today. Have      23     A. Yes.
24   you had any contact with any friends of yours from     24     Q. He had suffered cancer and it was within
25   Quincy still?                                          25   that year, isn't that true?

Min-U-Script®                      Area Wide Reporting and Video Conferencing                    (26) Pages 101 - 104
                                                1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                               Page 27 of 30                               LARSON LOVELACE
DET. ADAM GIBSON                                                                                   July 3, 2018
                                              Page 105                                                  Page 107

 1    A. Yes.                                             1    Q. Now, when you went in with the
 2    Q. Your dad has siblings, correct?                  2   Crickards, and when Christene showed up, did she
 3    A. Yes.                                             3   come into the room with you at the same time so
 4    Q. He has a sister, correct?                        4   you all were in there?
 5    A. Yes.                                             5    A. Yes.
 6    Q. Have you seen or talked to her in years?         6    Q. All right. And is this when -- did she,
 7    A. No.                                              7   she being Christene, pull you and your brothers
 8    Q. And that's Kim Boudreau?                         8   aside at that time and have a talk with you, just
 9    A. Yes.                                             9   the four of you?
10    Q. And you have cousins, correct?                  10    A. I don't remember.
11    A. Yes.                                            11    Q. Do you remember her indicating to you
12    Q. Okay. Have you had any interaction              12   anything regarding a circle of trust?
13   whatsoever with the cousins that you have in        13    A. No.
14   Quincy?                                             14    Q. And keeping other people out and only
15    A. No.                                             15   you four in?
16    Q. Can you even tell me the last time you          16    A. I don't remember that.
17   had any interaction with them was?                  17    Q. Okay. Regardless, you then went to the
18    A. No.                                             18   Crickards for the evening, correct?
19    Q. Other than seeing your great                    19    A. Yes.
20   grandmother, and having attended some -- maybe a    20    Q. And you stayed the night there?
21   church service on a Sunday in Quincy, have you      21    A. Yes.
22   pretty much with your mom and dad kind of           22    Q. And then the next day you said you did
23   effectively stopped communicating with anyone in    23   not go to school, right?
24   Quincy?                                             24    A. I did not.
25    A. My parents will still talk to their             25    Q. Okay. Did Maureen Crickard take you

                                              Page 106                                                  Page 108

 1   friends. But, I mean, I didn't really have many      1   back to the house on Main or did someone come and
 2   like friends-friends there to keep on                2   get you from the Crickards?
 3   communicating with.                                  3     A. I think someone came and got us.
 4     Q. Do you ever write or text with anyone in        4     Q. Okay. Do you recall who?
 5   Quincy?                                              5     A. No.
 6     A. No.                                             6     Q. All right. Would you agree with my
 7     Q. I want to go to the conversation                7   statement that effectively after that when you
 8   regarding after you were asked some questions at     8   ended up going back home, you had very limited
 9   the police station. You indicated that you were      9   contact with the Crickards or anyone else for the
10   brought out and into a room with your brothers      10   rest of this school year?
11   where Maureen and George Crickard were. Do you      11     A. I don't remember if it was limited or --
12   recall that?                                        12     Q. Okay. You continued and finished the
13     A. Yes.                                           13   7th grade at the junior high, correct?
14     Q. Was your mom, Christene, there with them       14     A. Yes.
15   when you came out?                                  15     Q. And you finished your football season,
16     A. No. She showed up later.                       16   right?
17     Q. Okay. Do you know how or why the               17     A. Yes.
18   Crickards were there?                               18     Q. Now, you indicated on Wednesdays you
19     A. No.                                            19   would go visit your father at the Hancock County
20     Q. Do you know if you or your brothers or         20   jail, right?
21   anyone ever contacted them?                         21     A. Yes.
22     A. No.                                            22     Q. So the first time you saw him he had
23     Q. Did you ever contact your dad or               23   already been transferred from Adams County up to
24   Christene after the questioning?                    24   Hancock County?
25     A. No.                                            25     A. Yes.

Min-U-Script®                    Area Wide Reporting and Video Conferencing                   (27) Pages 105 - 108
                                              1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                 Page 28 of 30                              LARSON LOVELACE
DET. ADAM GIBSON                                                                                    July 3, 2018
                                               Page 109                                                   Page 111

 1    Q. When you went, did anyone ever go on a            1     A. Correct.
 2   visit with you to see your dad in Hancock County,     2     Q. Your brothers do not live there, right?
 3   other than Christene, Lincoln, or Logan?              3     A. Yes.
 4    A. I think Terry and Jan may have come with          4     Q. I want to ask you a little bit about the
 5   us one time or two times or something. But, that      5   time period from when your mother passed until
 6   was it.                                               6   2008 when your dad married Ms. Gomez. There was a
 7    Q. So, in the time when you would go up              7   period of time there where it was just you kids
 8   there and visit with your dad, it would just be,      8   and your dad, correct?
 9   other than maybe that one or two times, Christene,    9    A. Yes.
10   you or your brothers?                                10    Q. And do you recall at that point in time,
11    A. Yes.                                             11   were you living on the Main Street address or on
12    Q. And it stayed that way for the time up           12   Kentucky still?
13   until his first trial in Adams County?               13    A. That would be Kentucky.
14    A. Yes.                                             14    Q. Okay. And at that time do you recall
15    Q. Okay. I take it you have had absolutely          15   where your dad was working?
16   no conversations about this arrest or anything       16    A. No.
17   that followed related to your dad with the county    17    Q. Do you recall, were you still
18   coroner by the name of Jim Keller?                   18   communicating and having a relationship with your
19    A. No.                                              19   grandmother, Marty?
20    Q. And at no point in time have you had any         20    A. I don't remember.
21   conversations, discussions, interviews, or           21    Q. She would have lived right behind you
22   anything with a gentleman named Gary Farha?          22   though on Grove, correct?
23    A. No.                                              23    A. Yes.
24    Q. I take it you upon yourself individually         24    Q. Okay. And at that point in time when
25   has not taken an investigation to try and            25   your dad and you and your siblings were living on

                                               Page 110                                                   Page 112

 1   determine what happened with your dad, correct?       1   Kentucky in that period from '04 to '08, who would
 2     A. Yes.                                             2   get you around in most of your activities and
 3     Q. Anything you know about your dad's               3   stuff like that? Would your dad do that or would
 4   situation is through conversations with him,          4   the Crickards or other people?
 5   correct?                                              5          MS. THOMPSON: Object to form, but you
 6     A. Yeah.                                            6   can answer.
 7     Q. Or Christene?                                    7    A. I don't remember.
 8     A. Yes.                                             8    Q. Okay. At that period of time were you
 9     Q. And as to allegations about anyone               9   going to Madison school?
10   fabricating evidence related to your dad, you        10    A. Yes.
11   don't have any personal knowledge of that, do you?   11    Q. Did you walk to school at times?
12     A. I do not.                                       12    A. Yeah. Yeah.
13     Q. And as far as anybody withholding               13    Q. Okay. Since you moved to Champaign, do
14   exculpatory evidence as to your dad, or the          14   you and your parents, have you taken any trips?
15   charges that were brought against him, you don't     15    A. What do you mean?
16   have any personal knowledge of that, correct?        16    Q. Have you gone out of town? So, for
17     A. I do not.                                       17   instance, not to Quincy, but your brother is down
18     Q. I'm sorry, I don't know if I wrote your         18   in Louisiana. Have you guys gone down there to
19   address down right. Did you say 1312 Farley Lane     19   visit him?
20   or 1213?                                             20    A. Yes.
21     A. 1312.                                           21    Q. Have you gone to Florida? Have you gone
22     Q. And I think you indicated that currently        22   to California? Have you taken any vacations?
23   living at that address is yourself, and the other    23    A. We went to New Orleans for a thing, my
24   two people that are here today, Curt and Christene   24   mom did, business-wise, and then we went to go see
25   Lovelace, correct?                                   25   my brother early this spring. But, that's it.

Min-U-Script®                     Area Wide Reporting and Video Conferencing                    (28) Pages 109 - 112
                                               1-800-747-6789
      1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                Page 29 of 30                             LARSON LOVELACE
DET. ADAM GIBSON                                                                                  July 3, 2018
                                               Page 113                                                Page 115

 1     Q. Which brother?                                   1    A. No.
 2     A. Logan.                                           2    Q. I think that's all I have.
 3     Q. Okay. Down in Louisiana?                         3          MS. THOMPSON: Can we go off the record?
 4     A. Yes.                                             4          (At this point there was an off the
 5     Q. And he's obviously going to be here              5   record discussion.)
 6   today. Has he been back here on any leaves to         6          MS. THOMPSON: Back on the record.
 7   stay?                                                 7          MR. MECKES: I don't have any questions.
 8     A. He currently is, yes.                            8          MS. THOMPSON: I have a couple. Do you
 9     Q. Right now?                                       9   want to --
10     A. Yes.                                            10          MR. DiCIANNI: Go ahead.
11     Q. Prior to this leave, had he ever been           11             EXAMINATION BY
12   back here and stayed with you in Champaign?          12             MS. THOMPSON:
13     A. Yes.                                            13    Q. Larson, do you remember testifying in
14     Q. What about Lincoln? Has he been on any          14   your dad's second trial?
15   leaves where he's come back to Champaign since       15    A. Yes.
16   you've moved here?                                   16    Q. And you said that you had not reviewed
17     A. Yes.                                            17   your testimony of the second trial before your
18     Q. You said you went down to New Orleans or        18   deposition here today, is that right?
19   a thing your mom had for business. What does your    19    A. Yes.
20   mom do?                                              20    Q. Based on your memory of your testimony
21     A. She works, she does a pro bono law              21   at the second trial, was your testimony at the
22   thing.                                               22   second trial truthful?
23     Q. Is that at your dad's shop that he set          23    A. Yes.
24   up?                                                  24    Q. Let me ask this question first. Did you
25     A. Yes.                                            25   attend every minute of your dad's second trial?

                                               Page 114                                                Page 116

 1    Q. And what is the name of that?                     1     A. No.
 2    A. The Justice Initiative.                           2     Q. Were there parts you were not present
 3    Q. Is that located here in Champaign?                3   for?
 4    A. Yeah.                                             4     A. Yes.
 5    Q. And to your knowledge, other than your            5     Q. And as to your dad's first trial, were
 6   mom and dad, anyone else work there with there        6   there parts you weren't present for?
 7   him?                                                  7     A. Yes.
 8    A. No.                                               8     Q. Those are the only questions I have.
 9    Q. Are they both running that place?                 9             FURTHER EXAMINATION BY
10    A. Yes.                                             10              MR. DiCIANNI:
11    Q. Do you know what she did in New Orleans?         11     Q. You gave counsel your cell phone number.
12   Did you go and attend this?                          12   Who is your cell phone provider?
13    A. My dad and I just stayed and went                13     A. Sprint. I think it's Sprint.
14   sightseeing.                                         14     Q. Thank you. That's all I have.
15    Q. And do you know when that was?                   15          MS. THOMPSON: Let me ask one follow-up
16    A. That was June; like early June.                  16   to that. When did you get your cell phone?
17    Q. Of this year?                                    17     A. It would have been -- it would have been
18    A. Yes.                                             18   when I went off to boarding school.
19    Q. Okay. And you indicated for the rest of          19          MS. THOMPSON: At the beginning of your
20   the summer I guess you will be getting ready for     20   time in Concordia?
21   football practice.                                   21     A. Yes.
22    A. Yes.                                             22          MS. THOMPSON: Okay. We'll reserve
23    Q. And I thought you said you were doing            23   signature.
24   something else. Did I miss that? Are you working     24            (The time is 11:24 a.m.)
25   this summer?                                         25


Min-U-Script®                     Area Wide Reporting and Video Conferencing                 (29) Pages 113 - 116
                                               1-800-747-6789
       1:17-cv-01201-SEM-EIL # 90-10
LOVELACE v.
                                                    Page 30 of 30                 LARSON LOVELACE
DET. ADAM GIBSON                                                                          July 3, 2018
                                                   Page 117
 1           IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF ILLINOIS
 2                    STATE OF ILLINOIS
 3
     CURTIS LOVELACE, LOGAN LOVELACE,
 4   LINCOLN LOVELACE, AND CHRISTINE
     LOVELACE on behalf of her
 5   minor son, LARSON LOVELACE,
 6            Plaintiffs,
 7        -vs-                       No. 17 CV 01201
 8   DET. ADAM GIBSON, POLICE
     CHIEF ROBERT COPLEY, SGT.
 9   JOHN SUMMERS, LT. DINA
     DREYER, DET. ANJANETTE BISWELL,
10   UNKNOWN QUINCY POLICE OFFICERS,
     GARY FARHA, CORONER JAMES
11   KELLER, THE CITY OF QUINCY AND
     COUNTY OF ADAMS,
12
              Defendants.
13
14
15             This is to certify that I have read the
     transcript of my deposition taken in the
16   above-entitled cause, and that the foregoing
     transcript taken on July 3, 2018, accurately
17   states the questions asked and the answers given
     by me, with the exception of the corrections, if
18   any, on the attached errata sheet(s).
19
                             __________________________
20                           LARSON LOVELACE
     Subscribed and Sworn before
21   me this _______ day of
     ________________, 2018.
22   ___________________________
     Notary Public
23
24
25

                                                   Page 118
 1   STATE OF ILLINOIS      )
                            )   SS
 2   COUNTY OF CHAMPAIGN    )
 3              I, DEANN K. PARKINSON, a Notary Public
     in and for the County of Champaign State of
 4   Illinois, do hereby certify that LARSON LOVELACE,
     the deponent herein, was by me first duly sworn to
 5   tell the truth, the whole truth and nothing but
     the truth in the aforementioned cause of action.
 6              That the foregoing deposition was taken
     on behalf of the Defendant on July 3, 2018.
 7              That said deposition was taken down in
     stenographic notes and afterwards reduced to
 8   typewriting under my instruction and said
     transcription is a true record of the testimony
 9   given; and that it was agreed by and between the
     witness and attorneys that said signature on said
10   deposition would be not waived.
                I do hereby certify that I am a
11   disinterested person in this cause of action; that
     I am not a relative of any party or any attorney
12   of record in this cause, or an attorney for any
     party herein, or otherwise interested in the event
13   of this action, and am not in the employ of the
     attorneys for either party.
14              In witness whereof, I have hereunto set
     my hand and affixed my notarial seal July 13,
15   2018.
16
                                _________________________
17                              DEANN K. PARKINSON, CSR
                                NOTARY PUBLIC
18
19
20
21
22
23
24
25


Min-U-Script®                        Area Wide Reporting and Video Conferencing     (30) Pages 117 - 118
                                                  1-800-747-6789
